Exhibit 10.1

 

 

 

$100,000,000 Revolving Loan

CREDIT AGREEMENT

dated as of

June 4, 2008

among

FEI COMPANY

The Guarantors Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,

as Alternative Currency Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

*****

JPMORGAN SECURITIES INC.,

as Sole Bookrunner and Lead Arranger

 

 

 

Andrews Kurth LLP

Counsel to the Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I Definitions    1

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Classification of Loans and Borrowings    20

SECTION 1.03

   Terms Generally    20

SECTION 1.04

   Accounting Terms; GAAP    21 ARTICLE II The Credits    21

SECTION 2.01

   Commitments    21

SECTION 2.02

   Loans and Borrowings    21

SECTION 2.03

   Requests for Borrowings    22

SECTION 2.04

   Swingline Loans    23

SECTION 2.05

   Letters of Credit    24

SECTION 2.06

   Funding of Borrowings    28

SECTION 2.07

   Interest Elections    29

SECTION 2.08

   Termination and Reduction of Commitments    30

SECTION 2.09

   Repayment of Loans; Evidence of Debt    31

SECTION 2.10

   Prepayment of Loans    32

SECTION 2.11

   Fees    32

SECTION 2.12

   Interest    33

SECTION 2.13

   Alternate Rate of Interest    34

SECTION 2.14

   Increased Costs    34

SECTION 2.15

   Break Funding Payments    36

SECTION 2.16

   Taxes    36

SECTION 2.17

   Payments; Generally; Pro Rata Treatment; Sharing of Set-offs    37

SECTION 2.18

   Mitigation Obligations; Replacement of Lenders    39

SECTION 2.19

   Increase of Commitments    40 ARTICLE III Representations and Warranties   
42

SECTION 3.01

   Organization    42

SECTION 3.02

   Authority Relative to this Agreement    42

SECTION 3.03

   No Violation    42

SECTION 3.04

   Financial Statements    43

SECTION 3.05

   No Undisclosed Liabilities    43

SECTION 3.06

   Litigation    43

SECTION 3.07

   Compliance with Law    44

SECTION 3.08

   Compliance with Agreements    44

SECTION 3.09

   Properties    44

SECTION 3.10

   Intellectual Property    44

SECTION 3.11

   Taxes    45

SECTION 3.12

   Environmental Compliance    45

SECTION 3.13

   Labor Matters    46

SECTION 3.14

   Investment Status    46

SECTION 3.15

   Insurance    46

 

-i-



--------------------------------------------------------------------------------

SECTION 3.16

   Solvency    46

SECTION 3.17

   ERISA    46

SECTION 3.18

   Disclosure    47

SECTION 3.19

   Margin Stock    47 ARTICLE IV Conditions    47

SECTION 4.01

   Effective Date    47

SECTION 4.02

   Each Credit Event    49 ARTICLE V Affirmative Covenants    50

SECTION 5.01

   Financial Statements    50

SECTION 5.02

   Notices of Material Events    52

SECTION 5.03

   Existence; Conduct of Business    52

SECTION 5.04

   Payment of Obligations    53

SECTION 5.05

   Maintenance of Properties; Insurance    53

SECTION 5.06

   Books and Records; Inspection Rights    53

SECTION 5.07

   Compliance with Laws    53

SECTION 5.08

   Use of Proceeds and Letters of Credit    53

SECTION 5.09

   Additional Guarantees and Security Documents    54

SECTION 5.10

   Compliance with ERISA    54

SECTION 5.11

   Compliance With Agreements    54

SECTION 5.12

   Compliance with Environmental Laws; Environmental Reports    54

SECTION 5.13

   Maintain Business    55

SECTION 5.14

   Further Assurances    55

SECTION 5.15

   Post-Closing Obligations    55 ARTICLE VI Negative Covenants    56

SECTION 6.01

   Indebtedness    56

SECTION 6.02

   Liens    57

SECTION 6.03

   Fundamental Changes    58

SECTION 6.04

   Asset Sales    59

SECTION 6.05

   Investments    59

SECTION 6.06

   Swap Agreements    61

SECTION 6.07

   Restricted Payments    61

SECTION 6.08

   Transactions with Affiliates    62

SECTION 6.09

   Restrictive Agreements    62

SECTION 6.10

   Business Acquisitions    62

SECTION 6.11

   Constitutive Documents    63

SECTION 6.12

   Sales and Leasebacks    63

SECTION 6.13

   Changes in Fiscal Year    63

SECTION 6.14

   Interest Coverage Ratio    63

SECTION 6.15

   Leverage Ratio    63

SECTION 6.16

   Liquidity    63 ARTICLE VII Events of Default and Remedies    64

SECTION 7.01

   Events of Default    64

SECTION 7.02

   Cash Collateral    66

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VIII The Administrative Agent    66 ARTICLE IX Guarantee    69

SECTION 9.01

   The Guarantee    69

SECTION 9.02

   Guaranty Unconditional    69

SECTION 9.03

   Discharge Only upon Payment in Full; Reinstatement In Certain Circumstances
   70

SECTION 9.04

   Waiver by Each Guarantor    70

SECTION 9.05

   Subrogation    71

SECTION 9.06

   Stay of Acceleration    71

SECTION 9.07

   Limit of Liability    71

SECTION 9.08

   Release upon Sale    71

SECTION 9.09

   Benefit to Guarantor    71 ARTICLE X Miscellaneous    72

SECTION 10.01

   Notices    72

SECTION 10.02

   Waivers; Amendments    74

SECTION 10.03

   Expenses; Indemnity; Damage Waiver    75

SECTION 10.04

   Successors and Assigns    77

SECTION 10.05

   Survival    80

SECTION 10.06

   Counterparts; Integration; Effectiveness    80

SECTION 10.07

   Severability    80

SECTION 10.08

   Right of Setoff    81

SECTION 10.09

   Governing Law; Jurisdiction; Consent to Service of Process; Agent for Service
of Process    81

SECTION 10.10

   WAIVER OF JURY TRIAL    82

SECTION 10.11

   Headings    82

SECTION 10.12

   Confidentiality    82

SECTION 10.13

   Interest Rate Limitation    83

SECTION 10.14

   USA Patriot Act    83

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

 

Exhibit 1.1A

  —      Form of Assignment and Assumption (Section 1.01)

Exhibit 1.1B

  —      Form of Joinder Agreement (Section 1.01)

Exhibit 1.1C

  —      Form of Security Agreement (Section 1.01)

Exhibit 1.1D

  —      Form of Commitment Increase Agreement

Exhibit 1.1E

  —      Form of New Lender Agreement

Exhibit 1.1F

  —      Mandatory Cost Calculation

Exhibit 2.03

  —      Form of Borrowing Request

Exhibit 2.07

  —      Form of Interest Election Request

Exhibit 5.01(c)

  —      Form of Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of June 4, 2008, (the “Effective
Date”), among FEI Company, an Oregon corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, J.P. Morgan Europe Limited, as Alternative Currency Agent,
HSBC Bank USA, National Association, as Syndication Agent and U.S. Bank National
Association, as Documentation Agent.

PRELIMINARY STATEMENT:

WHEREAS, the Borrower has requested the Lenders, the Administrative Agent and
the Alternative Currency Agent to enter into this Agreement and extend the loans
herein described, and said parties have agreed to do so pursuant to the terms
hereof;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar and Alternative
Currency Borrowing for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate, plus, without
duplication in the case of Loans by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.



--------------------------------------------------------------------------------

“Alternative Currency” with respect to any Loan means (a) Euros, (b) Czech
Koruna and (c) a currency that (i) is readily available in the amount required
and freely convertible into Dollars on the Quotation Day for such Loan and the
date such Loan is to be advanced and (ii) has been approved by the
Administrative Agent and is available for funding from all of the Lenders.

“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent.

“Alternative Currency Borrowing” means a Borrowing comprised of one or more
Alternative Currency Loans.

“Alternative Currency Loan” means a Loan requested in an Alternative Currency
with respect to which the Borrower shall have elected an interest rate based on
the LIBO Rate.

“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio for the most recently ended trailing four-quarter period with
respect to which the Borrower is required to have delivered the financial
statements pursuant to Section 5.01(b) hereof (said calculation to be made by
the Administrative Agent as soon as practicable after receipt by the
Administrative Agent of all required financial statements for the applicable
period):

 

Level

   Leverage Ratio    Eurodollar Margin     ABR Margin  

I

   X³2.75    2.000 %   0.50 %

II

   2.75>X³2.25    1.750 %   0.25 %

III

   2.25>X³1.75    1.500 %   0.00 %

IV

   1.75>X³1.25    1.250 %   0.00 %

V

   X<1.25    1.000 %   0.00 %

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2008 whether or not said date occurs
during an Interest Period. Notwithstanding the foregoing, for the period from
the Effective Date through the date the financial statements and Compliance
Certificate are required to be delivered pursuant to Section 5.01 for the fiscal
quarter ended June 30, 2008, the Applicable Margin shall be determined at
Level V. In the event that any financial statement delivered pursuant to
Section 5.01(b) is shown to be inaccurate when delivered (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable

 

-2-



--------------------------------------------------------------------------------

Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.17. This provision is in addition to the rights of the
Administrative Agent and the Lenders with respect to Section 2.12(d) and their
other respective rights under this Agreement. If the Borrower fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to the delivered pursuant to Section 5.01, the
Applicable Margin shall be determined at Level I and shall remain at such level
until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Borrower.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Asset Sale” means the sale, transfer, lease or disposition by the Borrower or
any of its Subsidiaries to any Person other than the Borrower or any of its
Subsidiaries of (a) any Equity Interest of any of the Borrower’s Subsidiaries
(other than nominal numbers of directors’ qualifying shares or shares issued in
connection with local ownership requirements with respect to Foreign
Subsidiaries), (b) substantially all of the assets of any division or line of
business of the Borrower or any of its Subsidiaries, or (c) any other assets
(whether tangible or intangible) of the Borrower or any of its Subsidiaries
including, without limitation, any accounts receivable (other than (i) inventory
sold or leased in the ordinary course of business, (ii) non-exclusive licensing
of intellectual property and exclusive licensing of intellectual property with
respect to a limited geographic area, a particular field of use or for a limited
period of time; (iii) Permitted Investments, and (iv) obsolete, worn out or
surplus equipment).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit 1.1A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
all of the Commitments as set forth herein.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means FEI Company.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit 2.03 or such other form acceptable to the Administrative Agent.

“Business Acquisition” means (a) an Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with the Borrower or any of
its Subsidiaries or (b) an acquisition by the Borrower or any of its
Subsidiaries of the property and assets of any Person (other than a Subsidiary)
that constitute all or substantially all of the assets of such Person or any
division or other business unit of such Person.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York, Portland, Oregon or Chicago,
Illinois are authorized or required by Law to remain closed; provided that, when
used in connection with a Eurodollar Loan or an Alternative Currency Loan the
term “Business Day” shall also exclude any day on which (a) banks are not open
for dealings in dollar deposits or Alternative Currencies, (b) the principal
financial center of the country in which payment or purchase of such Alternative
Currency can be made is not open or (c) the London interbank market is not open
(and, if the Borrowings which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euros, the term “Business
Day” shall also exclude any day that is not a TARGET day).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse and other cash management
arrangements made or entered into at any time, or in effect at any time, whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between the Borrower or any Subsidiary and any Cash Management Bank.

“Cash Management Bank” means a Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement, in its capacity as party to such Cash Management
Agreement; provided, however that if such Person ceases to be a Lender or an
Affiliate of a Lender, such Person shall no longer be a “Cash Management Bank.”

“Change in Control” means (a) any Person or group (within the meaning of
Rule 13d-5 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 as in effect on the date hereof) shall become the
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as in effect on the date
hereof) of issued and outstanding Equity Interests of the Borrower representing
more than 35% of the aggregate voting power in elections for directors of the
Borrower on a fully diluted basis; or (b) a majority of the members of the board
of directors of the Borrower shall

 

-4-



--------------------------------------------------------------------------------

cease to be either (i) Persons who were members of the board of directors on the
Effective Date or (ii) Persons who became members of such board of directors
after the Effective Date and whose election or nomination was approved by a vote
or consent of the majority of the members of the board of directors that are
either described in clause (i) above or who were elected under this clause (ii).

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of Law) of any Governmental Authority
made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property described in the Security Agreement
serving as security for the Loans.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Sections 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or 10.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $100,000,000.

“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio for the most recently ended trailing four-quarter period with
respect to which the Borrower is required to have delivered the financial
statements pursuant to Section 5.01(b) hereof (said calculation to be made by
the Administrative Agent as soon as practicable after receipt by the
Administrative Agent of all required financial statements for the applicable
period):

 

Level

   Leverage Ratio    Commitment Fee Rate  

I

   X³2.75    0.350 %

II

   2.75>X³2.25    0.300 %

III

   2.25>X³1.75    0.250 %

IV

   1.75>X³1.25    0.200 %

V

   X<1.25    0.150 %

 

-5-



--------------------------------------------------------------------------------

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2008 whether or not said date occurs
during an Interest Period. Notwithstanding the foregoing, for the period from
the Effective Date through the date the financial statements and Compliance
Certificate are required to be delivered pursuant to Section 5.01 for the fiscal
quarter ended June 30, 2008, the Commitment Fee Rate shall be determined at
Level V. In the event any financial statement delivered pursuant to
Section 5.01(b) is shown to be inaccurate when delivered (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to a higher
Commitment Fee Rate for any period (an “Applicable Commitment Fee Period”) than
the Commitment Fee Rate applied for such Applicable Commitment Fee Period, and
only in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such
Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.11. This provision is in addition to the rights of the
Administrative Agents and Lenders with respect to Section 2.12(e) and their
other respective rights under this Agreement. If the Borrower fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to the delivered pursuant to Section 5.01, the
Commitment Fee Rate shall be determined at Level I and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Borrower.

“Commitment Increase Agreement” means a Commitment Increase Agreement entered
into by a Lender in accordance with Section 2.19 and accepted by the
Administrative Agent in the form of Exhibit 1.1D, or any other form approved by
Administrative Agent.

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.19.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“Consolidated EBITDA” means, for any Person, for any period, Consolidated Net
Operating Income of such Person for such period, plus (a) depreciation and
amortization expense, (b) Federal, state, local and foreign income taxes paid or
accrued, (c) interest expense, (d) stock based compensation expense,
(e) purchased or capitalized in-process research expense written down or off on
the Borrower’s balance sheet during such period, (f) other write-downs or
non-cash asset impairment, (g) any non-cash charge with respect to the
amortization of the value or cost of a derivative instrument, and (h) expenses
related to the 2008 restructuring plan up to a maximum amount of $20,000,000.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Net Operating Income” means, for any Person, for any period, the
net income or loss of such Person for such period determined on a consolidated
basis in accordance with GAAP, plus or minus any non-recurring items, minus all
non-cash items increasing consolidated net income.

“Consolidated Pro Forma EBITDA” means, for any Person, for any period,
Consolidated EBITDA of such Person, plus Consolidated EBITDA of any entity
acquired by the Borrower or any Subsidiary of Borrower during such period as if
such acquisition occurred on the first day of such period.

“Consolidated Revenue” means, for any period, revenue of the Borrower and its
Subsidiaries on a consolidated basis, for such period.

“Consolidated Total Assets” means total assets of the Borrower and its
Subsidiaries on a consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person through the
ability to exercise voting power. “Controlling” and “Controlled” have meanings
correlative thereto.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) with respect to the Loans, the rate otherwise
applicable to such Loans plus 2%, and (b) with respect to all other amounts, the
rate otherwise applicable to ABR Loans plus 2%.

“Disclosure Letter” means that certain letter, dated as of the date of this
Agreement, containing certain schedules, delivered by the Borrower to the
Administrative Agent and the Lenders.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of the Borrowers that is not a Foreign
Subsidiary.

“Effective Date” has the meaning given in the preamble hereto.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws” means all Laws, notices or agreements issued, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.

 

-7-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that the foregoing shall not include any debt security
that is convertible into any such equity interest.

“Equivalent Amount” means, on any day, with respect to any Alternative Currency,
the amount of an Alternative Currency into which an amount of Dollars may be
converted, or the amount of an Alternative Currency may be converted based on
the rate at which such Alternative Currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m., London time, on such date on the Reuters
World Currency Page for such Alternative Currency. In the event that such rate
does not appear on any Reuters World Currency Page, the Equivalent Amount with
respect to such Alternative Currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, such Equivalent Amount shall instead be calculated on the basis of
the arithmetical mean of the buy and sell spot rates of exchange on the
Administrative Agent for such Alternative Currency on the London market at
11:00 a.m., London time, on such date for the purchase of Dollars with such
Alternative Currency, for delivery two Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability

 

-8-



--------------------------------------------------------------------------------

under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” “Euros” and “€” mean the currency of the participating member states of
the EMU.

“Eurodollar”, when used in reference to any Loan or Borrowing in Dollars, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction, or any political subdivision thereof, under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or with which it has a present or former connection (other than any
connection arising solely from having executed, delivered and performed its
obligations or received payment under or enforced this Agreement), (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction, or any political subdivision thereof, in
which the Borrower is located and (c) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.16(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a).

“Existing Notes” means the Borrower’s 2.875% Convertible Subordinated Notes due
2013 and Zero Coupon Convertible Senior Notes due June 15, 2023.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

-9-



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement dated April 2, 2008, between the
Borrower and the Administrative Agent pertaining to certain fees payable to the
Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a “controlled
foreign corporation” as defined in Section 957 of the Code.

“Funded Indebtedness” means Indebtedness of any Person evidenced by a note,
bond, debenture or similar item with regularly scheduled interest payments and a
maturity date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with; (b) any notice to; (c) any declaration of or
with; or (d) any registration by or with, or any other action or deemed action
by or on behalf of, any Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

-10-



--------------------------------------------------------------------------------

“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.

“Guarantor” means, subject to Section 9.08, each Person listed on the signature
pages hereof as a Guarantor and each Person that becomes a Guarantor hereafter
pursuant to Section 5.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means any Domestic Subsidiary (a) the total assets of
which for the most recently ended fiscal quarter (determined on a consolidated
basis for such Subsidiary and its Subsidiaries) are less than or equal to 3% of
the Borrower’s Consolidated Total Assets (calculated in accordance with GAAP)
and (b) the Consolidated Revenue attributable to such Subsidiary and its
Subsidiaries for the most recently ended fiscal quarter (determined on a
consolidated basis for such Subsidiary and its Subsidiaries) is less than or
equal to 3% of the Borrower’s Consolidated Revenue for the for the most recently
ended fiscal quarter; provided that the Subsidiaries designated by the Borrower
as Immaterial Subsidiaries on the Effective Date shall be those set forth on
Schedule 1.01A to the Disclosure Letter; provided further that (x) the total
assets of all Immaterial Subsidiaries shall not exceed 10% of the Borrower’s
Consolidated Total Assets (determined in accordance with GAAP) and (y) the total
Consolidated Revenue attributable to all Immaterial Subsidiaries (and their
Subsidiaries) shall not exceed 10% of the Borrower’s Consolidated Revenue.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) the principal portion of all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding anything to the contrary in the
foregoing, the term “Indebtedness” shall not include contingent post-closing
purchase price adjustments or earn-out or indemnifications to which the seller
in any Business Acquisition permitted hereunder may become entitled or for which
the Borrower or any Subsidiary may become obligated in connection with any sale,
transfer or other disposition of assets permitted under this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) Consolidated EBITDA for the four quarter period then ended to (b) actual
cash interest paid during such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07 and substantially
in the form attached hereto as Exhibit 2.07 or such other form reasonably
acceptable to the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing and any
Alternative Currency Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, guarantee,
time deposit or other similar investments (but not including any demand
deposit).

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(i). The Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

-12-



--------------------------------------------------------------------------------

“Joinder Agreement” means an agreement substantially in the form of Exhibit
1.1B.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.

“LC Disbursement” means a payment in Dollars or, with respect to Letters of
Credit issued in an Alternative Currency, the Equivalent Amount, made by the
Issuing Lender pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit in Dollars and, with respect to Letters of
Credit issued in an Alternative Currency, the Equivalent Amount, at such time
plus (b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower or converted into a Revolving Loan or
Swingline Loan pursuant to Section 2.05(e) at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“Lenders” means the Persons listed on Schedule 2.01 as Lenders, any other Person
that shall have become a Lender hereto pursuant to a New Lender Agreement, and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Assumption, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any standby or commercial/documentary letter of credit
issued pursuant to this Agreement.

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the sum of (i) total Funded Indebtedness as of such date, minus (ii) cash
plus those Investments described on Schedule 1.01B to the Disclosure Letter, as
amended from time to time with the consent of the Administrative Agent, such
consent (which will be presumed given if no objection by the Administrative
Agent is received by the Borrower within five Business Days of notice thereof to
said Administrative Agent) not to be unreasonably withheld, held by the Borrower
in excess of $100,000,000 to (b) Consolidated Pro Forma EBITDA for the four
quarter period then ended.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters BBA Libor Rates
Page 3750 and, in the case of any Alternative Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Alternative Currency (or, in each case, on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of

 

-13-



--------------------------------------------------------------------------------

providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for deposits in the relevant currency with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason (or at any time, in respect of Czech Koruna, at the option of the
Administrative Agent), then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which deposits in the
relevant currency in an Equivalent Amount of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset, and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

“Liquidity” means, at any time, the sum of (a) cash, (b) those Investments
described on Schedule 1.01B to the Disclosure Letter as amended from time to
time with the consent of the Administrative Agent, such consent (which will be
presumed given if no objection by the Administrative Agent is received by the
Borrower within five Business Days of notice thereof to said Administrative
Agent) not to be unreasonably withheld, held by the Borrower and (c) the total
unused Commitments at such time.

“Loan Documents” means this Agreement, the Letters of Credit (and any
applications therefor and reimbursement agreements relating thereto), the
Security Documents, the Fee Letter and each Swap Agreement with any Lender or
Affiliate thereof entered into pursuant to Section 6.06.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Mandatory Cost” means an amount calculated in accordance with Exhibit 1.1F.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Obligors to perform their
Obligations under the Loan Documents, (iii) the validity or enforceability of
any of the Loan Documents, or (iv) the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and its Subsidiaries in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any of its Subsidiaries in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

-14-



--------------------------------------------------------------------------------

“Material Subsidiary” means any Domestic Subsidiary that is not an Immaterial
Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned to such term in Section 2.19.

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.19 and accepted by the Administrative Agent in the
form of Exhibit 1.1E, or any other form approved by Administrative Agent.

“Obligations” means all of the duties, obligations and liabilities of any kind
of the Borrower and each Guarantor hereunder or under any of the Loan Documents
including, on a pari passu basis, any obligation owing to a Cash Management Bank
under any Cash Management Agreement.

“Obligors” means the Borrower and each Guarantor.

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 10.04.

“Participating Member State” means a member state of the EMU that adopts or has
adopted the Euro as its lawful currency.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments or other governmental charges
that are not yet due, or delinquent for a period of not more than 30 days or
impose no penalties for non-payment or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;

 

-15-



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens of financial institutions on accounts or deposits maintained therein
to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection within the importation of
goods;

(i) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(j) licenses of intellectual property in the ordinary course of business; and

(k) any interest or title of a lessor or sublessor under any lease of real
property or personal property;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Indebtedness” means Indebtedness that the Borrower and its
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.01.

“Permitted Investments” means investments made pursuant to Borrower’s cash
management investment policy in the form attached as Schedule 1.01C to the
Disclosure Letter, as amended from time to time with the consent of the
Administrative Agent, such consent (which will be presumed given if no objection
by the Administrative Agent is received by the Borrower within Five Business
Days of notice thereof to said Administrative Agent) not to be unreasonably
withheld.

 

-16-



--------------------------------------------------------------------------------

“Permitted Junior Indebtedness” means unsecured subordinated Indebtedness of the
Borrower; provided that such Indebtedness (a) is subordinate in payment to the
Obligations pursuant to subordination provisions that are customary in the
market for such Indebtedness as reasonably determined in writing by the
Administrative Agent, (b) does not have a maturity date shorter than six months
following the Termination Date and (c) has terms that taken as a whole are no
more restrictive than the terms of the Loan Documents, provided that after
giving effect to the issuance of such Indebtedness, no Default or Event of
Default shall have occurred or be continuing or would occur as a result thereof.

“Permitted Liens” means Liens that the Borrower and its Subsidiaries are
permitted to create, incur, assume or permit to exist pursuant to Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York City, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a) if the Alternative Currency is Euro, two (2) TARGET Days before the first
day of that period; or

(b) for any other Alternative Currency, two (2) Business Days before the first
day of that period,

unless market practice differs in the London interbank market for an Alternative
Currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the London
interbank market (and if quotations would normally be given by leading banks in
the London interbank market on more than one day, the Quotation Day will be the
last of those days).

“Re-Allocation Date” has the meaning assigned to such term in Section 2.19.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

-17-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders (not fewer than three in number
if there are five or fewer Lenders) having Revolving Credit Exposures and unused
Commitments representing 50.1% or more of the sum of the total Revolving Credit
Exposures and unused Commitments at such time.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or
(ii) above.

“Responsible Officer” means the Chief Executive Officer, Chief Financial Officer
or General Counsel of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower, or any of its Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.

“Security Agreement” shall mean a Security and Pledge Agreement substantially in
the form of Exhibit 1.1C among each Obligor and the Administrative Agent
pursuant to which each Obligor pledges substantially all of the personal
property of such Obligor as security for the Obligations.

“Security Documents” means the Security Agreement, each Joinder Agreement, and
each other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property, and all UCC or other financing statements or instruments of
perfection required by this Agreement, any security agreement or mortgage to be
filed with respect to the security interests in property and fixtures created
pursuant to the Security Agreement or any mortgage and any other document or
instrument utilized to pledge as collateral for the Obligations any property of
whatever kind or nature.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject

 

-18-



--------------------------------------------------------------------------------

with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Swap Agreement” means any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that the following shall be excluded from this
definition: (a) any of the foregoing involving, or settled by reference to,
Equity Interests of the Borrower and entered into or issued in connection with
compensatory arrangements for directors, officers, employees or consultants of
the Borrower or any of the Subsidiaries, (b) any of the foregoing that is, or at
the election of the issuer may be, settled (after payment of any premium for any
option or any prepayment under any forward contract) through the issuance of
debt instruments or securities issued by, or Equity Interests of, the Borrower,
and (c) any of the foregoing to the extent it constitutes a derivative embedded
in a convertible security issued by the Borrower that involves, or is settled by
reference to, Equity Interests of the Borrower (including, for avoidance of
doubt, “net share settled” convertible securities).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder or such other party as is designated in writing as the
Swingline Lender by the then current Swingline Lender, the Administrative Agent
and the Borrower.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

-19-



--------------------------------------------------------------------------------

“Swingline Rate” means a rate per annum equal to the Alternate Base Rate plus
the Applicable ABR Margin.

“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the fifth anniversary of the Effective Date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

-20-



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

(b) Notwithstanding paragraph (a) above, Revolving Loans (but excluding
Revolving Loans that are Swingline Loans or for Letters of Credit), may, at the
option of the Borrower, be requested in or converted into one of the Alternative
Currencies in an amount up to the Equivalent Amount of not more than
$50,000,000, calculated as of the date such Loans are requested. If so
requested, only those Lenders designated on Schedule 2.01 as having Commitments
in an Alternative Currency shall participate in making such Loans,
notwithstanding that this results in such Lenders having amounts owing by the
Borrower on a non pro rata basis. Following the advance of a Revolving Loan in
an Alternative Currency, the provisions of Section 2.02(b) shall apply to
subsequent Borrowings requested under the Revolving Loan.

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) If a Borrowing under the Revolving Loan is made in an Alternative Currency,
subsequent Borrowings requested in, or converted into, Dollars shall be advanced
first by Lenders that do not have Commitments in an Alternative Currency until
such time as the amount owing to each of the Lenders under the Revolving Loan is
equal to its pro rata share of Commitments.

 

-21-



--------------------------------------------------------------------------------

(c) Subject to Section 2.13, each Borrowing requested in Dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Borrowing requested in an Alternative Currency
shall be comprised entirely of Alternative Currency Loans. Each Lender at its
option may make any Eurodollar Loan or Alternative Currency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(d) At the commencement of each Interest Period for any Eurodollar or
Alternative Currency Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 or the
Equivalent Amount in an Alternative Currency. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to (i) the entire unused balance of
the total Commitments, (ii) that which is required to repay a Swingline Loan, or
(iii) that which is required to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e). Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of five (5) Eurodollar Borrowings or more than five
(5) Alternative Currency Borrowings outstanding.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Termination Date.

SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall provide notice (a) in the case of a Eurodollar Borrowing, by
telephone to the Administrative Agent not later than 11:00 a.m., Chicago,
Illinois time, three (3) Business Days before the date of the proposed
Borrowing, (b) in the case of an ABR Revolving Borrowing, by telephone to the
Administrative Agent not later than 11:00 a.m., Chicago, Illinois time, on the
date of the proposed Borrowing, (c) in the case of any Alternative Currency
Borrowing other than an Alternative Currency Borrowing denominated in Czech
Koruna, in writing to the Alternative Currency Agent not later than 11:00 a.m.
London time three (3) Business Days before the date of the proposed Borrowing or
(d) in the case of any Alternative Currency Borrowing denominated in Czech
Koruna, in writing to the Alternative Currency Agent not later than 11:00 a.m.
London time four (4) Business Days before the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Chicago, Illinois time, on the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

-22-



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing
or an Alternative Currency Borrowing, in which case the Borrower shall designate
an Alternative Currency;

(iv) in the case of a Eurodollar Borrowing or an Alternative Currency Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified for Dollar denominated
Loans, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Alternative Currency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the total Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Each Swingline Loan shall be in an amount that is not less than
$100,000.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Chicago, Illinois time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower to such account or accounts of the Borrower designated by the
Borrower in its Borrowing Request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Lender) by 3:00 p.m., Chicago, Illinois time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Chicago, Illinois time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.

 

-23-



--------------------------------------------------------------------------------

Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.06 with respect to Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid by the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit in Dollars or in an Alternative
Currency for its own account or the account of any of its Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the Issuing Lender,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of

 

-24-



--------------------------------------------------------------------------------

issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), whether such Letter of Credit is to be issued in
Dollars or an Alternative Currency, in which case specifying such Alternative
Currency, the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, the Borrower also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000 and (ii) the total Revolving Credit Exposures shall not
exceed the total Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date; provided, however, that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above); provided that, in either case, any Letter of
Credit may have an expiration date not later than twelve (12) months after the
Termination Date if such Letter of Credit is cash collateralized in an amount
equal to 105% of its face value at the time such Letter of Credit is issued.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or an Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. With
respect to any Lender that does not have a Commitment in the applicable
Alternative Currency, such Lender shall not acquire a participation in Letters
of Credit issued in such Alternative Currency, and the provisions of Sections
2.01(b) and 2.02(b) shall apply.

(e) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit for the Borrower’s own account or the account of
any of its Subsidiaries, the Borrower shall reimburse such LC Disbursement by
paying to

 

-25-



--------------------------------------------------------------------------------

the Administrative Agent an amount equal to such LC Disbursement not later than
11:00 a.m., Chicago, Illinois time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 9:00 a.m., Chicago, Illinois time, on such date, or, if such notice has not
been received by the Borrower prior to such time on such date, then not later
than 11:00 a.m., Chicago, Illinois time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $100,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request, in accordance with
Section 2.03 or 2.04, that such payment, in the case of Letters of Credit issued
in Dollars, be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Lender the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Lender for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or

 

-26-



--------------------------------------------------------------------------------

any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement,
(i) for Letters of Credit issued in Dollars, at the rate per annum then
applicable to ABR Revolving Loans and (ii) for Letters of Credit issued in an
Alternative Currency, the Adjusted LIBO Rate plus the Applicable Margin;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(e) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Lender shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing

 

-27-



--------------------------------------------------------------------------------

Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent, the Required Lenders (or, if the maturity of the Loans has
been accelerated, the Lenders with LC Exposure representing greater than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph), the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash (in Dollars for Letters of Credit issued in Dollars
or in the Alternative Currency in which the Letter of Credit is issued for
Letters of Credit issued in Alternative Currencies) equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 7.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and discretion of the Administrative Agent (but, if so made, shall be
limited to overnight bank loans or investments generally comparable to those
described in clauses (a) through (f) of Permitted Investments) and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure, be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Eurodollar or ABR Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Chicago, Illinois time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the proposed Lenders and shall make each Alternative Currency Loan to be made
by it hereunder on the dates thereof by wire transfer of immediately available
funds by 12:00 noon, local time in the financial center of the applicable
Alternative Currency, to the account of the Alternative Currency Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative

 

-28-



--------------------------------------------------------------------------------

Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to such account or accounts of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Lender.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon plus any
customary charges paid by the Alternative Currency Agent to its correspondent
bank, for each day from and including the date such amount is made available to
the Borrower to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing or an Alternative
Currency Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing or an Alternative Currency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent or the Alternative Currency Agent, as applicable, of such
election by telephone in the case of the Administrative Agent and in writing in
the case of the Alternative Currency Agent by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent or the Alternative Currency Agent, as applicable, of a
written Interest Election Request signed by the Borrower.

 

-29-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or an Alternative Currency Borrowing, in which case the Borrowers
shall designate an Alternative Currency; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or an Alternative
Currency Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or an
Alternative Currency Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing denominated in Dollars prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. If the Borrower fails to deliver an
Interest Election Request with respect to Alternative Currency Loans at least
three (3) Business Days prior to the end of the Interest Period applicable
thereto, then such Loan shall be payable at the end of such Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing or an Alternative Currency Borrowing and (ii) unless
repaid, each Eurodollar Borrowing denominated in Dollars shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments. Unless previously
terminated, the Commitments shall terminate on the Termination Date.

(a) The Borrower may at any time terminate or from time to time reduce the
Commitments; provided that (A) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and

 

-30-



--------------------------------------------------------------------------------

(B) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Revolving Credit Exposures would exceed the total Commitments.

(b) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt. The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Termination Date, and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Termination Date; provided that on each
date that a Revolving Borrowing is made, the Borrower shall repay all Swingline
Loans then outstanding.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

-31-



--------------------------------------------------------------------------------

SECTION 2.10 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing selected by the Borrower in whole or in part, subject to
prior notice in accordance with paragraph (c) of this Section.

(b) Each prepayment pursuant to Section 2.10 shall be applied to reduce pro rata
all Loans comprising the designated Borrowing being prepaid.

(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Chicago, Illinois time, three
(3) Business Days before the date of prepayment, (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., Chicago, Illinois time, one (1)
Business Day before the date of prepayment, (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, Chicago, Illinois time, on the date
of prepayment or (iv) in the case of prepayment of an Alternative Currency Loan,
not later than 11:00 a.m. London time, three (3) Business Days before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

SECTION 2.11 Fees.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Commitment Fee Rate on the
daily amount of the unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Revolving Loan Commitments terminate shall be payable on demand. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of calculating the unused Commitment of each Lender,
Swingline Loans made by or deemed made or attributable to such Lender shall not
count as usage.

(b) The Borrower shall pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which fee shall accrue (A) with respect to standby Letters of Credit, at
the same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure for
standby Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date

 

-32-



--------------------------------------------------------------------------------

on which it ceases to have any LC Exposure and (B) with respect to
commercial/documentary Letters of Credit, at one-half of the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure for commercial/documentary
Letter of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which it ceases to have any LC Exposure and (ii) to the Issuing
Lender a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, but in no event less than $500 as well as the Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day of such months, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times specified in the Fee Letter, or
otherwise separately agreed upon, between the Borrower and the Administrative
Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Each Swingline Loan shall bear interest at a rate per annum equal to the
Swingline Rate.

(d) The Loans comprising each Alternative Currency Loan shall bear interest at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

-33-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, such overdue amount shall bear interest at the Default Rate.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(e) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing or an Alternative
Currency Borrowing, as applicable, shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing, and (iii) if any Borrowing Request requests an Alternative
Currency Borrowing, such request shall be deemed to be withdrawn; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or

 

-34-



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement, Eurodollar Loans or Alternative
Currency Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Alternative Currency
Loans (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or otherwise), except for any such cost or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes (as to which Section 2.16
shall govern) and (ii) changes in the rate or basis of imposition of any
Excluded Taxes, then the Borrower will pay to such Lender or the Issuing Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Lender’s policies
and the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Lender setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation

 

-35-



--------------------------------------------------------------------------------

therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof;
provided, further, that no Lender shall seek compensation from the Borrower
unless such Lender is actively seeking compensation from other similarly
situated borrowers as well.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Alternative Currency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan or Alternative
Currency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan or Alternative Currency Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan or Alternative
Currency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any Lender setting forth in reasonable detail the calculation of any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) In addition, without duplication, the Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

 

-36-



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or the Issuing Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

SECTION 2.17 Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder on
Loans denominated in Dollars (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or

 

-37-



--------------------------------------------------------------------------------

otherwise) prior to 12:00 noon, Chicago, Illinois time, on the date when due in
Dollars, in immediately available funds, without set-off or counterclaim. The
Borrower shall make each payment of principal and interest required to be made
by it hereunder on Loans denominated in an Alternative Currency at the place
designated by the Alternative Currency Agent at the place designated by the
Alternative Currency Agent in its notice therefor in such Alternative Currency.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments in
Dollars shall be made to the Administrative Agent or the Alternative Currency
Agent, as applicable, at its offices at 10 South Dearborn, Chicago, Illinois
60603, except payments to be made directly to the Issuing Lender or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

-38-



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.17(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of

 

-39-



--------------------------------------------------------------------------------

any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.19 Increase of Commitments.

(a) If no Default shall have occurred and be continuing, the Borrower may at any
time during the Availability Period request one or more increases of the
Commitments by notice to the Administrative Agent in writing of the amount of
such proposed increase (such notice, a “Commitment Increase Notice”); provided,
however, that (i) the Commitment of any Lender may not be increased without such
Lender’s consent, (ii) the minimum amount of any such increase shall be
$5,000,000 and (iii) the aggregate amount of the Lenders’ Commitments, after
giving effect to any such increase, shall not exceed $150,000,000.

(b) Following any Commitment Increase Notice, the Borrower may, in its sole
discretion, but with the consent of the Administrative Agent as to any Person
that is not at such time a Lender (which consent shall not be unreasonably
withheld or delayed), offer to any existing Lender or to one or more additional
banks or financial institutions the opportunity to participate in all or a
portion of the increased Commitments pursuant to paragraph (c) or (d) below, as
applicable, by notifying the Administrative Agent. Promptly and in any event
within five (5) Business Days after receipt of notice from the Borrower of its
desire to offer such unsubscribed commitments to certain existing Lenders, to
the additional banks or financial institutions identified therein or such
existing Lenders, additional banks or financial institutions identified by the
Administrative Agent and approved by the Borrower, the Administrative Agent
shall notify such proposed lenders of the opportunity to participate in all or a
portion of such unsubscribed portion of the increased Commitments.

(c) Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Commitments shall execute and deliver to
the Administrative Agent a New Lender Agreement setting forth its Commitment,
and upon the effectiveness of such New Lender Agreement such bank or financial
institution (a “New Lender”) shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement, and the signature pages hereof shall be
deemed to be amended to add the name of such New Lender and Schedule 2.01 and
the definition of Commitment in Section 1.01 hereof shall be deemed amended to
increase the aggregate Commitments of the Lenders by the Commitment of such New
Lender, provided that the Commitment of any New Lender shall be an amount not
less than $5,000,000. Each New Lender Agreement and Commitment Increase
Agreement shall be irrevocable and shall be effective upon notice thereof by the
Administrative Agent at the same time as that of all other New Lenders or
increasing Lenders.

(d) Any Lender that accepts an offer to it by the Borrower to increase its
Commitment pursuant to this Section 2.19 shall, in each case, execute a
Commitment Increase Agreement with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased,

 

-40-



--------------------------------------------------------------------------------

and Schedule 2.01 and the definition of Commitment in Section 1.01 hereof shall
be deemed to be amended to reflect such increase. Any Commitment Increase
Agreement shall be irrevocable and shall be effective upon notice thereof by the
Administrative Agent at the same time as that of all other New Lenders and
increasing Lenders.

(e) The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower and legal opinions of counsel to the
Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the Administrative Agent shall reflect the
increases in the Commitments effected by such agreements by appropriate entries
in the Register.

(f) If any bank or financial institution becomes a New Lender pursuant to
Section 2.19(c) or any Lender’s Commitment is increased pursuant to
Section 2.19(d), additional Loans made on or after the effectiveness thereof
(the “Re-Allocation Date”) shall be made pro rata based on their respective
Commitments in effect on or after such Re-Allocation Date (except to the extent
that any such pro rata borrowings would result in any Lender making an aggregate
principal amount of Loans in excess of its Commitment, in which case such excess
amount will be allocated to, and made by, such New Lender and/or Lenders with
such increased Commitments to the extent of, and pro rata based on, their
respective Commitments), and continuations of Loans outstanding on such
Re-Allocation Date shall be effected by repayment of such Loans on the last day
of the Interest Period applicable thereto or, in the case of ABR Loan, on the
date of such increase, and the making of new Loans of the same Type pro rata
based on the respective Commitments in effect on and after such Re-Allocation
Date.

(g) If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.

(h) Upon the effectiveness of any Commitment Increase Agreement,
Section 2.09(b), Schedule 2.01 and other pertinent sections hereof shall be
automatically and proportionately modified to reflect the increased Commitment,
the exact figures to be agreed between the Borrower and the Administrative
Agent, and all references to the Commitments shall be deemed amended mutatis
mutandis.

(i) Notwithstanding the foregoing, any New Lender must have the ability to fund
Alternative Currencies with respect to which there are outstanding Loans and all
Alternative Currencies described in (a) and (b) of the definition of Alternative
Currency.

 

-41-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower for itself and for each of its Subsidiaries represents and warrants
to the Lenders that:

SECTION 3.01 Organization. Each of the Borrower and its Subsidiaries (i) is duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of the jurisdiction of
its organization, except where the failure to be in good standing could not
reasonably be expected to result in a Material Adverse Effect, (ii) has the
requisite power and authority to conduct its business in each jurisdiction as it
is presently being conducted, and (iii) is duly qualified or licensed to conduct
business and is in good standing (to the extent such concept is applicable in
the relevant jurisdiction) in each such jurisdiction other than jurisdictions
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect (as of the Effective Date the Borrower and its
Subsidiaries are qualified in each jurisdiction listed in Schedule 3.01 to the
Disclosure Letter). Such jurisdictions are the only jurisdictions in which the
Borrower or any of its Subsidiaries are required to be so qualified or licensed
except those jurisdictions in which the failure to so qualify or be in good
standing, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. As of the Effective Date, no proceeding to
dissolve any Obligor is pending or, to the knowledge of a Responsible Officer,
threatened.

SECTION 3.02 Authority Relative to this Agreement. Each of the Borrower and its
Subsidiaries has the power and authority to execute and deliver the Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The Transactions have been duly authorized by all necessary
corporate, partnership or limited liability company action on the part of each
Obligor that is a party thereto. This Agreement and the other Loan Documents
have been duly and validly executed and delivered by each Obligor party thereto
and constitute the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights and remedies generally
and to the effect of general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).

SECTION 3.03 No Violation. Except as set forth in Schedule 3.03 to the
Disclosure Letter, the Transactions will not:

(a) result in a breach of the articles or certificate of incorporation, bylaws,
partnership agreement or limited liability company agreement of the Borrower or
any of its Subsidiaries or any resolution adopted by the Board of Directors,
shareholders, partners, members or managers of the Borrower or any of its
Subsidiaries;

(b) result in the imposition of any Lien on any of the Equity Interests of the
Borrower or its Subsidiaries or any of their respective material assets other
than the Liens created under the Loan Documents;

 

-42-



--------------------------------------------------------------------------------

(c) result in, or constitute an event that, with the passage of time or giving
of notice or both, would be, a breach, violation or default (or give rise to any
right of termination, cancellation, prepayment or acceleration) under (i) any
material agreement to which the Borrower or any of its Subsidiaries is a party
or by which its properties or assets may be bound or (ii) any material
Governmental Approval held by, or relating to the business of the Borrower or
any of its Subsidiaries;

(d) require the Borrower or any of its Subsidiaries to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect or (ii) filings necessary to
perfect or assign Liens created under the Loan Documents; or

(e) violate any Law or Order applicable to the Borrower or any of its
Subsidiaries or by which their respective properties or assets may be bound.

SECTION 3.04 Financial Statements. The Borrower has previously furnished to the
Administrative Agent the following financial statements (collectively, the
“Financial Statements”): (i) the audited consolidated balance sheets of the
Borrower as of December 31, 2007, and the related consolidated statements of
operation, cash flows and changes in shareholders’ equity for the fiscal year
then ended, the notes accompanying such Financial Statements, and the report of
Deloitte & Touche LLP, independent certified public accountants and (ii) the
unaudited consolidated balance sheet of the Borrower as of March 31, 2008, and
the related statements of operations, cash flows and changes in shareholders’
equity for the period then ended. The Financial Statements fairly present in all
material respects the financial condition of the Borrower as of their respective
dates and the results of operations and cash flows of the Borrower for the
periods ended on such dates in accordance with GAAP applied on a consistent
basis for the periods covered thereby, subject, in the case of interim financial
statements, to absence of footnotes and normal year-end adjustments (the effect
of which will not, individually or in the aggregate, have a Material Adverse
Effect). Since December 31, 2007, there has been no change that would have a
Material Adverse Effect.

SECTION 3.05 No Undisclosed Liabilities. Except as set forth in Schedule 3.05 to
the Disclosure Letter, neither the Borrower nor any of its Subsidiaries has any
liabilities or obligations of any nature (whether known or unknown, and whether
absolute, accrued, contingent or otherwise) except for (i) liabilities or
obligations reflected or reserved against in the financial statements most
recently delivered by the Borrower pursuant to Section 4.01(g) or Section 5.01,
as applicable, (ii) current liabilities incurred in the ordinary course of
business since the date of such financial statements, (iii) liabilities or
obligations that are not required to be included in financial statements
prepared in accordance with GAAP, (iv) liabilities or obligations arising under
Governmental Approvals or contracts to which the Borrower or any of its
Subsidiaries is a party or otherwise subject, and (v) other Permitted
Indebtedness.

SECTION 3.06 Litigation. Schedule 3.06 to the Disclosure Letter briefly
describes each action, suit or proceeding known to a Responsible Officer to be
pending before any Governmental Authority or arbitration panel, or to the
knowledge of a Responsible Officer threatened, (A) involving the Transactions,
or (B) against the Borrower or any of its Subsidiaries regarding the business or
assets owned or used by the Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

-43-



--------------------------------------------------------------------------------

SECTION 3.07 Compliance with Law. Except as set forth in Schedule 3.07 to the
Disclosure Letter, (i) each of the Borrower and its Subsidiaries is, and at all
times has been, in compliance with each Law that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and (ii) as of the Effective Date, none of the Borrower or any of its
Subsidiaries has received any written notice of, nor does any Responsible
Officer have knowledge of, the assertion by any Governmental Authority or other
Person of any such violation or of any obligation of the Borrower or any of its
Subsidiaries to undertake any material remedial action under any Law.

SECTION 3.08 Compliance with Agreements. Except as set forth in Schedule 3.08 to
the Disclosure Letter, there is no default under any contract or agreement,
written or oral, to which the Borrower or any of its Subsidiaries is a party
which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.09 Properties. Schedule 3.09 to the Disclosure Letter lists as of the
Effective Date each interest in (i) real property owned by the Borrower or any
of its Subsidiaries and (ii) real property leased or otherwise occupied or used
by the Borrower or any of its Subsidiaries as a lessee or licensee. Each of the
Borrower and its Subsidiaries owns (with good and marketable title in the case
of real property, subject only to the matters permitted by the following
sentence), or has valid leasehold interests in, or has a valid right to use or
license to (or could obtain any such license on commercially reasonable terms),
all the properties and assets (whether real, personal, or mixed and whether
tangible or intangible) material to its business, except for minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently conducted
or to utilize such property for its intended purpose. All such properties and
assets are free and clear of all Liens except Permitted Liens and are not, in
the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
except those that could not reasonably be expected to have a Material Adverse
Effect. Except to the extent it could not reasonably be expected to have a
Material Adverse Effect, the properties of the Borrower and its Subsidiaries,
taken as a whole, (i) are in good operating order, condition and repair
(ordinary wear and tear excepted) and (ii) constitute all of the property that
is required for the business and operations of the Borrower and its Subsidiaries
as presently conducted.

SECTION 3.10 Intellectual Property.

(a) Schedule 3.10 to the Disclosure Letter lists as of the Effective Date all
patents, patent applications, trademarks (whether registered or not), trademark
applications, trade names, service marks, and copyrights (the “Intellectual
Property”) owned by the Borrower or any of its Subsidiaries. As of the date of
this Agreement, (i) none of the Intellectual Property has been declared invalid
or is the subject of a pending or, to the knowledge of a Responsible Officer,
threatened action for cancellation or a declaration of invalidity, and there is
no pending judicial proceeding involving any claim, and (ii) neither the
Borrower nor any of its Subsidiaries

 

-44-



--------------------------------------------------------------------------------

has received any written notice or claim of any infringement, misuse or
misappropriation by the Borrower or any of its Subsidiaries of any patent,
trademark, trade name, copyright, license or similar intellectual property right
owned by any third party, except as described in Schedule 3.10 to the Disclosure
Letter. The rights of the Borrower and its Subsidiaries in the Intellectual
Property are free and clear of any Liens other than Permitted Liens.

(b) To the knowledge of the Responsible Officers, except as set forth in
Schedule 3.10 to the Disclosure Letter, the conduct by the Borrower and its
Subsidiaries of their respective businesses as presently conducted does not
conflict with, infringe on, or otherwise violate any copyright, trade secret, or
patent rights of any Person except where such conflict, infringement or
violation could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.11 Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being actively
contested by the Borrower or any of its Subsidiaries in good faith and by
appropriate proceedings and for which adequate reserve have been made or
provided therefor in accordance with GAAP. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect. Neither any Obligor nor any Subsidiary thereof is a party to any
tax sharing agreement as of the date of this Agreement.

SECTION 3.12 Environmental Compliance. In each case, except to the extent such
condition or event, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and except as set forth in Schedule
3.12 to the Disclosure Letter,

(a) neither the Borrower nor any of its Subsidiaries has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Governmental
Approval required under any Environmental Law or has become subject to any
Environmental Liability;

(b) neither the Borrower nor any of its Subsidiaries has received any written
notice of any claim with respect to any Environmental Liability or know of any
basis for any Environmental Liability;

(c) neither the Borrower nor any of its Subsidiaries has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of Law;

(d) there is no proceeding pending against the Borrower or any of its
Subsidiaries by any Governmental Authority with respect to the presence on or
release of any Hazardous Material from any real property or facility owned or
operated at any time by the Borrower or any of its Subsidiaries or otherwise
used in connection with their respective businesses;

(e) no Responsible Officer has knowledge that any Hazardous Material has been or
is currently being generated, processed, stored or released (or is subject to a
threatened release) from, on or under any real property or facility owned or
operated by the Borrower or any of its Subsidiaries, or otherwise used in
connection with their respective businesses in a quantity or concentration that
would require remedial action under any Environmental Law if reported to or
discovered by the relevant Governmental Authority; and

 

-45-



--------------------------------------------------------------------------------

(f) to the knowledge of the Responsible Officers, there has been no underground
storage tank located at any facility owned or operated by the Borrower or any of
its Subsidiaries at any time.

SECTION 3.13 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Subsidiaries pending
or, to the knowledge of the Responsible Officers, threatened. The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other Law dealing with such matters. All payments due from the Borrower or any
of its Subsidiaries, or for which any claim may be made against any of them, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or any of
its Subsidiaries except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any of its Subsidiaries is bound.

SECTION 3.14 Investment Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.15 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurers and such insurance is in
amounts and provides coverage that are reasonable and customary for Persons
engaged in businesses similar to those conducted by the Borrower and its
Subsidiaries.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date, and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair market value of the assets of the Borrower and its Subsidiaries will exceed
their debts and liabilities; (b) the present fair saleable value of the property
of the Borrower and its Subsidiaries will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities;
(c) the Borrower and its Subsidiaries will be able to pay their debts and
liabilities as they become absolute and mature; and (d) the Borrower and its
Subsidiaries will not have unreasonably small capital with which to conduct
their businesses as such businesses are now conducted and are proposed to be
conducted following the Effective Date.

SECTION 3.17 ERISA. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no

 

-46-



--------------------------------------------------------------------------------

application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect; no Plan has any underfunded pension liability (on a plan-termination
basis); neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

SECTION 3.18 Disclosure. The Borrower has disclosed to the Lenders all factual
matters of which the Responsible Officers have actual knowledge (other than
general industry and economic conditions and legal and regulatory requirements
applicable to companies and businesses similar to the Borrower generally), that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

SECTION 3.19 Margin Stock. No part of any Borrowing or any Swingline Loan shall
be used at any time, to purchase or carry margin stock (within the meaning of
Regulation U) or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of any regulations promulgated by the
Board of Governors of the Federal Reserve System. Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purposes of purchasing
or carrying any such margin stock.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic or telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

-47-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received each of the Security Documents
from each applicable Obligor and same shall constitute satisfactory security
documentation to create first priority security interests in the Collateral free
and clear of all Liens, other than Permitted Liens.

(c) The Administrative Agent shall have received such documents, certificates
and resolutions as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each
Obligor, the authorization of the Transactions, the authority of each natural
Person executing any of the Loan Documents on behalf of any Obligor and any
other legal matters relating to the Obligors, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Each Lender requesting a promissory note evidencing Loans made by such
Lender shall have received from the Borrower a promissory note payable to such
Lender in a form approved by the Administrative Agent in its sole discretion.

(e) The Lenders, the Administrative Agent and Lead Arranger shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f) All material governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.

(g) The Lenders shall have received (i) audited consolidated financial
statements of the Borrower for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available, and
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the fiscal quarters ended March 31, 2008.

(h) The Administrative Agent shall have received a favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilson Sonsini Goodrich & Rosati, P.C. and Stoel Rives, LLP, counsel
for the Borrower, in form and substance satisfactory to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinions.

(i) The Administrative Agent shall have received reports of UCC, tax and
judgment Lien searches conducted by a reputable search firm with respect to each
of the Borrower and its Subsidiaries in each location requested by the
Administrative Agent and the information disclosed in such reports shall be
satisfactory to the Administrative Agent.

 

-48-



--------------------------------------------------------------------------------

(j) The Lenders shall have received details of the legal and capital structure
of the Borrower which shall be reasonably satisfactory to the Lenders.

(k) All membership and stock certificates of each Subsidiary of the Borrower
described on Annex 3 to the Disclosure Letter will be delivered to
Administrative Agent together with related stock and membership powers executed
in blank by the Borrower.

(l) The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that substantially simultaneously with the initial
Borrowing any Indebtedness identified on Schedule 4.01(l) to the Disclosure
Letter will be paid in full.

(m) The Administrative Agent shall have received evidence of insurance coverage
of the Borrower and its Subsidiaries, which coverage shall be satisfactory to
the Administrative Agent in all respect and shall name the Administrative Agent
as an additional insured and as a co-loss payee on the liability and casualty
insurance policies covering the assets of the Borrower and its Subsidiaries.

(n) The Administrative Agent shall have received all documents and other items
that it may reasonably request relating to any other matters relevant hereto,
all in form and substance satisfactory to the Administrative Agent.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement or any other Loan Document shall be deemed to have been made as a part
of said request for each Borrowing and shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable;
provided, that to the extent such representations and warranties were made as of
a specific date, the same shall be required to remain true and correct in all
material respects as of such specific date.

(b) No Material Adverse Effect shall have occurred since the date of the most
recent Borrowing.

(c) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Issuing Lender and the Administrative Agent shall have
received a request for the issuance of a Letter of Credit as required by
Section 2.05(b).

(d) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

-49-



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
and (d) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Guarantor, for itself covenant and agree with the Lenders that:

SECTION 5.01 Financial Statements. The Borrower will furnish to the
Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year of the
Borrower, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Borrower, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower substantially in
the form attached hereto as Exhibit 5.01(c) (“Compliance Certificate”) and
(X) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (Y) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.14, 6.15 and 6.16 and (Z) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the last audited financial statements delivered pursuant to
Section 5.01(a) and, if any such change has occurred, specifying the effect such
change would have on the financial statements accompanying such Compliance
Certificate;

 

-50-



--------------------------------------------------------------------------------

(d) within 30 days of an increase in the Commitments pursuant to Section 2.19, a
calculation of the Leverage Ratio (in accordance with the practice used in the
calculations described in paragraph (c) above), taking into account the effect
of such increased Borrowings;

(e) promptly after the same become available, copies of (i) all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be and
(ii) all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the business press concerning material
developments in the business of the Borrower or any of its Subsidiaries;

(f) within 90 days following the commencement of each fiscal year, the operating
and capital expenditure budgets and cash flow forecast for the Borrower and its
Subsidiaries for such fiscal year (which shall include a projected consolidated
balance sheet summary for the Borrower and its Subsidiaries as of the last day
of such fiscal year and the related projected statements of consolidated income
and cash flows for such fiscal year);

(g) promptly upon receipt of any complaint, order, citation, notice or other
written communication from any Person with respect to, or upon any Responsible
Officer obtaining knowledge of, (i) the existence or alleged existence of a
violation of any applicable Environmental Law or any Environmental Liability in
connection with any property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries, (ii) any release of Hazardous Substances on
such property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, and (iii) any pending or threatened proceeding for
the termination, suspension or non-renewal of any permit required under any
applicable Environmental Law, in each case in which there is a reasonable
likelihood of an adverse decision or determination that could reasonably be
expected to result in a Material Adverse Effect, a certificate of an executive
officer of such Obligor, setting forth the details of such matter and the
actions, if any, that such Obligor is required or proposes to take;

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

(i) promptly upon receipt thereof, copies of all reports and comment letters
from its independent public accountants to the Borrower or any of its
Subsidiaries, their respective Boards of Directors or any committee thereof.

Reports or financial information required to be delivered pursuant to Sections
5.01(a), 5.01(b) or 5.01(e) (to the extent any such financial statements,
reports, proxy statements or other materials are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
on Schedule 5.01 to the Disclosure Letter or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or

 

-51-



--------------------------------------------------------------------------------

intranet site website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third party website or whether sponsored by
the Administrative Agent); provided that, in each case, (a) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to furnish such paper copies until written notice to
cease delivering such paper copies is given by the Administrative Agent or such
Lender and (b) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything to the contrary
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by Section 5.01(c) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining copies of such documents.

SECTION 5.02 Notices of Material Events. The Borrower will promptly furnish to
the Administrative Agent and each Lender and, in any event, within three
Business Days after a Responsible Officer acquiring knowledge thereof, written
notice of the following:

(a) the occurrence of any Default and the action that the Obligors are taking or
propose to take with respect thereto;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Obligor or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or that in any manner questions the validity of the Loan
Documents;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Obligor will do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business except to the extent failure to maintain
or preserve could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

-52-



--------------------------------------------------------------------------------

SECTION 5.04 Payment of Obligations. Each Obligor shall and shall cause all of
its Subsidiaries to pay its material obligations, including liabilities for
Taxes before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. Each Obligor shall and shall
cause all of its Subsidiaries to (a) keep and maintain all property material to
the conduct of the Obligors and its Subsidiaries’ business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06 Books and Records; Inspection Right. Each Obligor shall and shall
cause each of its Subsidiaries to keep proper books of record and account in
which full, true and correct entries are made in all material respects that are
sufficient to prepare financial statements in accordance with GAAP. Each Obligor
shall and shall cause each of its Subsidiaries to permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. Notwithstanding the foregoing, neither the Borrower nor
its Subsidiaries shall be required to disclose or discuss, or permit the
inspection, examination or making of extracts of any document, book, record or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent, such Lender or their representatives is then prohibited by
applicable law or any agreement binding on Borrower or its Subsidiaries or
(iii) is protected from disclosure by the attorney-client privilege or the
attorney work product privilege.

SECTION 5.07 Compliance with Laws. Each Obligor shall and shall cause each of
its Subsidiaries to comply with all Laws (including Environmental Laws) and
Orders applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (i) to refinance existing indebtedness; (ii) to pay the
fees, expenses and other transaction costs of the transactions contemplated
hereby; and (iii) to fund working capital needs and general corporate purposes
of the Borrower and its Subsidiaries including the making of Business
Acquisitions and other acquisitions of property. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. Letters of Credit will be issued only to support the working capital
needs and general corporate obligations of the Borrower and its Subsidiaries
relating to their respective lines of business permitted under Section 5.13.

 

-53-



--------------------------------------------------------------------------------

SECTION 5.09 Additional Guarantees and Security Documents. Borrower at all times
shall cause all Material Subsidiaries to be Guarantors. Within 30 days after the
Borrower acquires or creates a new Material Subsidiary, the Borrower or any
Material Subsidiary, as applicable, shall, and shall cause such new Material
Subsidiary to execute a Joinder Agreement and within such period (or such
additional period as the Administrative Agent may agree) deliver to the
Administrative Agent such other documents relating to such new Material
Subsidiary as the Administrative Agent shall reasonably request in order to
comply with the requirements of this Section.

SECTION 5.10 Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, each Obligor shall and shall cause each of its
Subsidiaries to (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC (other than liability for PBGC premiums) or (ii) a past due
liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any material civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any material tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent such failure to comply could not reasonably be expected to
have a Material Adverse Effect and (e) furnish to the Administrative Agent upon
the Administrative Agent’s request such additional information about any
employee benefit plan as may be reasonably requested by the Administrative
Agent.

SECTION 5.11 Compliance With Agreements. Each Obligor shall and shall cause each
of its Subsidiaries to comply in all respects with each contract or agreement to
which it is a party to the extent that the failure to do so could reasonably be
expected to result in a Material Adverse Effect; provided that the Borrower or
any such Subsidiary may contest any such contract or agreement in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.

SECTION 5.12 Compliance with Environmental Laws; Environmental Reports.

(a) Each Obligor shall and shall cause each of its Subsidiaries to (i) comply,
and use best efforts to cause all lessees and other persons occupying real
property owned, operated or leased by any of them to comply, in all material
respects, with all Environmental Laws applicable to its operations and real
property; (ii) obtain and renew all material Governmental Approvals required
under Environmental Laws applicable to its operations and real property; and
(iii) conduct any Response in accordance with Environmental Laws, except where,
in each case, the failure to do so would not reasonably be expected to result in
a Material Adverse Effect; provided that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

-54-



--------------------------------------------------------------------------------

(b) If a Default caused by reason of a breach of Section 3.12 or Section 5.12(a)
shall have occurred and be continuing for more than 10 days without the Borrower
or its Subsidiaries commencing activities reasonably likely to cure such
Default, at the written request of the Required Lenders through the
Administrative Agent, the Borrower shall provide to the Lenders within 30 days
after such request, at the expense of Borrower, an environmental assessment
report regarding the matters that are the subject of such Default, including
where appropriate, any soil and/or groundwater sampling, prepared by an
environmental consulting firm and in the form and substance reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or Response to
address them.

SECTION 5.13 Maintain Business. The Borrower and each Guarantor shall continue
to engage primarily in the business or businesses being conducted on the date of
this Agreement, businesses reasonably related or incidental thereto and other
reasonable expansions and extensions of such businesses.

SECTION 5.14 Further Assurances. The Borrower and each Guarantor will, at its
own cost and expense, execute, acknowledge and deliver all such further acts,
documents and assurances as may from time to time be reasonably necessary or as
the Required Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Loan Documents and the Transactions,
including all such actions to establish, preserve, protect and perfect the
estate, right, title and interest of the Lenders, or the Administrative Agent
for the benefit of the Lenders, to the Collateral (including Collateral acquired
after the date hereof). Within 45 days following the end of each fiscal year,
the Borrower shall give notice to the Administrative Agent of the acquisition
during such fiscal year by the Borrower or any of its Subsidiaries of any
registered trademark or copyright or patent.

SECTION 5.15 Post-Closing Obligations. Notwithstanding anything to the contrary
contained in the Security Agreement, within thirty (30) days of the Effective
Date (or such time period which may be extended by the Administrative Agent),
the Borrower shall deliver or cause to be delivered (a) fully executed control
agreements necessary to perfect the security interests created under the
Security Agreement in the deposit accounts and securities accounts maintained
with Key Bank, National Association, Bank of America, N.A. and LaSalle Bank,
N.A. and listed in Annex 10 and 11 to the Disclosure Letter, to the extent not
delivered on the Effective Date, which control agreements shall be in form and
substance reasonably satisfactory to the Administrative Agent, or move such
accounts to a financial institution where a control agreement in form and
substance reasonably satisfactory to the Administrative Agent has been delivered
and (b) a Dutch Deed of Pledge on Shares in the Share Capital of FEI Electron
Optics International B.V., accompanied by a legal opinion from AKD Prinsen Van
Wijmen N.V., Dutch legal counsel to the Borrower, both in form and substance
reasonably satisfactory to the Administrative Agent.

 

-55-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Guarantor, for itself covenant and agree with the Administrative Agent and the
Lenders that:

SECTION 6.01 Indebtedness. None of the Obligors or any of their Subsidiaries
will create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created hereunder or under any of the Loan Documents, including
renewals, extensions and refinancings hereof or thereof;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01(b)
to the Disclosure Letter and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof (plus
any accrued and unpaid interest and redemption premium paid plus other
reasonable amounts, including fees and expenses reasonably incurred in
connection with any such extension, renewal or replacement), provided that no
extensions, renewals or replacements of such Indebtedness evidenced by letters
of credit issued in Dollars shall be allowed;

(c) Indebtedness owed by one Obligor to another Obligor;

(d) Permitted Junior Indebtedness; provided that the terms thereof may not be
amended in any manner less favorable to the Borrower or any of its Subsidiaries
party thereto without the consent of the Administrative Agent and the Required
Lenders;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any assets, including Capital Lease Obligations and including any
such Indebtedness incurred for such purpose within 90 days after such
acquisition or completion of construction or improvement, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $35,000,000
at any time outstanding;

(f) In addition to letters of credit issued in Alternative Currencies and
described in Schedule 6.01(b), letters of credit and bank guarantees issued in
currencies other than Dollars and in the ordinary course of business on behalf
of Foreign Subsidiaries of the Borrower in connection with customer prepayments
for products and services or performance guaranties to customers in an aggregate
amount not in excess of the equivalent of $50,000,000 outstanding at any one
time;

(g) Indebtedness owed by any Subsidiary of the Borrower that is not a Guarantor
to any other Subsidiary of the Borrower that is not a Guarantor;

 

-56-



--------------------------------------------------------------------------------

(h) Indebtedness owed by the Borrower or any Guarantor to any Subsidiary of the
Borrower that is not a Guarantor so long as it is subordinated on terms and
conditions reasonably acceptable to the Administrative Agent;

(i) Indebtedness owed by any Subsidiary of the Borrower that is that is not a
Guarantor to any Obligor that constitutes an Investment permitted by Section
6.05(h);

(j) other secured Indebtedness of the Obligors in the aggregate amount not in
excess of $5,000,000 outstanding at any time;

(k) the Existing Notes;

(l) Guarantees by the Borrower or its Subsidiaries of (x) Indebtedness of the
Borrower or any Guarantor otherwise permitted under this Section 6.01 or (y) of
Subsidiaries otherwise permitted by Section 6.01(j) or 6.01(p);

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence; and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days of its incurrence;

(n) (i) Indebtedness of a Subsidiary acquired after the date of this Agreement
or a corporation merged into or consolidated with the Borrower or any Subsidiary
after the Agreement and Indebtedness assumed in connection with the acquisition
of assets, which Indebtedness in each case exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement, and (ii) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof (plus
any accrued and unpaid interest and redemption premium paid plus other
reasonable amounts, including fees and expenses reasonably incurred in
connection with any such extension, renewal or replacement); provided that the
aggregate amount of all such Indebtedness does not at any time exceed an amount
at any time outstanding in excess of 5% of Consolidated Total Assets;

(o) other unsecured Indebtedness of the Borrower and Guarantors in an aggregate
amount not in excess of $25,000,000 outstanding at any time; and

(p) other Indebtedness of Subsidiaries that are not Guarantors in an aggregate
amount when combined with Indebtedness permitted under Section 6.01(j) not in
excess of $10,000,000 outstanding at any time.

SECTION 6.02 Liens. None of the Obligors or any of their Subsidiaries will
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

 

-57-



--------------------------------------------------------------------------------

(b) Liens in favor of the Administrative Agent or the Lenders created by the
Security Documents;

(c) Liens to secure Swap Agreements with the Lenders;

(d) any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 6.02(d) to the Disclosure
Letter; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any of its Subsidiaries and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(e) Liens on assets acquired, constructed or improved by the Obligors; provided
that (i) such security interests secure Indebtedness permitted by clause (d) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such assets
and (iv) such security interests shall not apply to any other property or assets
of the Borrower or any of its Subsidiaries;

(f) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness permitted by Section 6.01(n); provided that such Lien (i) does not
apply to any other property or assets of the Borrower or any Subsidiary not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property subjected to a Lien securing such
Indebtedness if such Indebtedness requires a pledge of after acquired property,
and (ii) is not created in contemplation of or in connection with such
acquisition;

(g) Liens on cash or cash equivalents securing Indebtedness permitted under
Section 6.01(f); and

(h) other Liens on assets securing obligations described in Sections 6.01(j) or
(p).

SECTION 6.03 Fundamental Changes. None of the Obligors or any of their
Subsidiaries will merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing and, if
such transaction involves the Borrower, the Borrower shall survive such
transaction:

(a) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower and any Subsidiary of the Borrower may merge into or
consolidate with the Borrower;

(b) any Subsidiary of the Borrower may liquidate or dissolve; provided that if
the Subsidiary is not a wholly-owned by the Borrower or another Subsidiary of
the Borrower the transaction would comply with Section 6.04;

 

-58-



--------------------------------------------------------------------------------

(c) any Subsidiary of the Borrower may merge with or into or consolidate with
any other Person in a transaction permitted under Section 6.10; and

(d) any Obligor may change its jurisdiction of organization so long as it
complies with Section 6.11 hereof.

SECTION 6.04 Asset Sales. None of the Obligors or any of their Subsidiaries will
make any Asset Sale except:

(a) the Borrower or any Subsidiary may make any Asset Sale if (i) the
consideration therefor is not less than the fair market value of the related
asset and (ii) after giving effect thereto, the aggregate fair market value of
the assets as reasonably determined by the Borrower disposed of in all Asset
Sales (other than Asset Sales permitted under the other clauses of this
Section 6.04) during any fiscal year would not exceed $20,000,000 in any fiscal
year of Borrower or $35,000,000 in the aggregate during the term hereof;

(b) the Borrower or any Subsidiary may make any other Asset Sale if after giving
effect thereto, the aggregate fair market value of the assets as reasonably
determined by the Borrower disposed of in all Asset Sales under this
Section 6.04(b) during any fiscal year would not exceed $5,000,000 in any fiscal
year of Borrower or $10,000,000 in the aggregate during the term of this
Agreement;

(c) any Obligor may make an Asset Sale to another Obligor; any Subsidiary that
is not a Guarantor may make an Asset Sale to an Obligor; any Subsidiary that is
not a Guarantor may make an Asset Sale to a Subsidiary that is not a Guarantor;
and any Obligor may make an Asset Sale to a Subsidiary that is not a Guarantor
so long as it is for cash or it would be a Permitted Investment.

(d) sales, exchanges and transfers of, and the making of, Permitted Investments,
the incurrence of Permitted Liens and the making of Restricted Payments
permitted by Section 6.07;

(e) Involuntary Dispositions;

(f) sales, transfers or other dispositions of accounts receivables that are
delinquent or the collection thereof is reasonably in doubt for collection,
compromise or settlement in the ordinary course of business;

(g) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business; and

(h) a transfer by the Borrower of: (i) a promissory note from FEI International
in the approximate principal amount of $25,200,000 and (ii) all of the Equity
Interests in FEI International, to a Foreign Subsidiary of the Borrower to be
formed after the date hereof.

SECTION 6.05 Investments. None of the Obligors or any of their Subsidiaries will
make an Investment in any other Person, except:

(a) Permitted Investments;

 

-59-



--------------------------------------------------------------------------------

(b) loans or guarantees constituting Investments that are Indebtedness permitted
by Section 6.01;

(c) Business Acquisitions permitted by Section 6.10;

(d) Investments listed on Schedule 6.05(d) to the Disclosure Letter existing as
of the date hereof, and the Investments described in Section 6.04 (h);

(e) advances or guarantees made by the Borrower or any of its Subsidiaries in
the ordinary course of such Person’s business to officers, directors and
employees of the Borrower or any such Subsidiary for travel, entertainment,
relocation and analogous ordinary business purposes up to a maximum of
$3,000,000 outstanding at any time;

(f) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or in another Guarantor;

(g) Investments of any Subsidiary that is not a Guarantor in any other
Subsidiary that is not a Guarantor or in the Borrower or any Guarantor;

(h) Investments by the Borrower or any Guarantor in a Subsidiary that is not a
Guarantor in an aggregate amount not exceeding 5% of Consolidated Total Assets
at any time outstanding (net of returns of capital);

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss or in connection with a
bankruptcy or reorganization of an account debtor;

(j) Guarantees permitted by Section 6.01 and other guarantees of obligations of
Subsidiaries of Borrower that are not Indebtedness in the ordinary course of
business;

(k) Investments consisting of pledges and deposits permitted by clauses (c) and
(d) of the definition of Permitted Encumbrances;

(l) Investments of any Person that becomes a Subsidiary after the date of this
Agreement; provided that (i) such Investments exist at the time such Person
becomes a Subsidiary and (ii) such Investments were not made in anticipation of
such Person becoming a Subsidiary;

(m) Investments consisting of the non-cash consideration received by the
Borrower or any Subsidiary in connection with any Asset Sale permitted hereunder
up to a maximum of 20% of the value of such Asset Sale; and

(n) other Investments not exceeding 5% of Consolidated Total Assets in the
aggregate during the term hereof.

 

-60-



--------------------------------------------------------------------------------

SECTION 6.06 Swap Agreements. None of the Obligors nor any of their Subsidiaries
will enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate raw material, distribution and supply cost risks to which the
Borrower or any of its Subsidiaries has actual exposure, and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any of its Subsidiaries, and (c) Swap Agreements to hedge
foreign exchange rate risks to which the Borrower or any of its Subsidiaries has
actual exposure.

SECTION 6.07 Restricted Payments. None of the Obligors nor any of their
Subsidiaries will declare or make, or agree to pay or make, any Restricted
Payment, except:

(a) Restricted Payments to the Borrower or any other Subsidiary (and, in the
case of a Restricted Payment by a non-wholly owned Subsidiary, to the Borrower
and any other Subsidiary and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Restricted Payments by the Borrower pursuant to and in accordance with any
stock option plans or other benefit plans or in connection with employment,
termination or compensation termination arrangements for current or former
officers, directors or employees of the Borrower or any of its Subsidiaries in
an aggregate amount during any fiscal year not to exceed $5,000,000;

(c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;

(d) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;

(e) the Borrower may distribute rights pursuant to a shareholder rights plan or
redeem such rights up to a maximum of $250,000 during any fiscal year

(f) the Borrower may repurchase fractional shares of its equity securities
arising out of stock dividends, splits or combinations, business combinations or
conversion of convertible securities;

(g) the Borrower may make Restricted Payments in connection with the retention
of equity interests in payment of withholding taxes in connection with
restricted stock or other equity-based compensation plans, which plans are
approved by the board of directors of Borrower; and

(h) Restricted Payments during any fiscal year that do not exceed $20,000,000 in
any one fiscal year or $35,000,000 during the term of this Agreement; provided
that, in any case, no Event of Default exists or is created thereby.

 

-61-



--------------------------------------------------------------------------------

SECTION 6.08 Transactions with Affiliates. None of the Obligors nor any of their
Subsidiaries will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with any of its Affiliates, except
(a) at prices and on terms and conditions no less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties; (b) any Restricted Payment permitted by Section 6.07; (c) any
transaction between or among the Borrower and its Subsidiaries; provided such
transactions are no less favorable to the Obligors than could be obtained on an
arm’s-length basis from unrelated third parties; (d) Investments permitted by
Section 6.05; (e) reasonable and customary indemnitees and fees paid to members
of its board of directors (or equivalent governing body); and (f) reasonable
employment, compensation and severance arrangements and benefit or equity
incentive plans for officers and other employees entered into or maintained in
the ordinary course of business and other retention, bonus, severance or similar
arrangements approved by the board of directors of the Borrower.

SECTION 6.09 Restrictive Agreements. None of the Obligors nor any of their
Subsidiaries will enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any of its Subsidiaries to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Obligor or any of its Subsidiaries to pay dividends or other distributions with
respect to any shares of its capital stock (to the extent the holder of such
shares is an Obligor) or to make or repay loans or advances to any Obligor or to
guarantee Indebtedness of any Obligor; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.09 to the Disclosure Letter (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of assets or a Subsidiary of the Borrower pending such sale,
provided such restrictions and conditions apply only to the assets or the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness (and the proceeds and replacements thereof and accessions
thereto), (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof, (vi) customary provisions in joint venture agreements or collaboration
agreements and other similar agreements applicable to joint ventures or
collaborations entered into in the ordinary course of business, and
(vii) customary net worth or similar provisions contained in real property
leases entered into by any Subsidiary, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations.

SECTION 6.10 Business Acquisitions. None of the Obligors nor any of their
Subsidiaries will make any Business Acquisitions; provided that the Obligors or
any Subsidiary thereof may make Business Acquisitions so long as (a) the sum of
the aggregate consideration paid for such Business Acquisitions shall not exceed
$250,000,000 during the term of this Agreement, (b) the Borrower would be in
compliance with Sections 6.14, 6.15 and 6.16, in each case on a pro forma basis
after giving effect to the

 

-62-



--------------------------------------------------------------------------------

proposed Business Acquisition, (c) no Default shall exist before or after giving
effect to such Business Acquisition and (d) with respect to any Business
Acquisition having aggregate consideration in excess of $50,000,000, prior to
the consummation of the proposed Business Acquisition, the Borrower shall
furnish the Administrative Agent and the Lenders an officer’s certificate
executed by a Financial Officer of the Borrower, certifying as to compliance
with the requirements of the applicable preceding Section 6.10(a) through
Section 6.10(d) and containing the calculations required in this Section 6.10.
The consummation of each Business Acquisition shall be deemed to be a
representation and warranty by the Borrower that all conditions thereto have
been satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder.

SECTION 6.11 Constitutive Documents. None of the Obligors nor any of their
Subsidiaries will amend its charter or by-laws or other constitutive documents
in any manner which could reasonably be expected to have a Material Adverse
Effect on the rights of the Lenders under this Agreement or their ability to
enforce the same; provided, however, the Obligors or any Subsidiary shall be
permitted after the date hereof to amend its constitutive documents for the
purpose of changing its jurisdiction of organization so long as the
Administrative Agent is given thirty (30) Business Days’ prior written notice of
such change.

SECTION 6.12 Sales and Leasebacks. Except for transactions permitted by
Section 6.01(e), none of the Obligors nor any of their Subsidiaries shall become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, that (i) the Obligors or any of their Subsidiaries have sold
or transferred or are to sell or transfer to any other Person (other than the
Obligors) or (ii) such Obligor or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Obligors or any of the other Subsidiaries to any
Person (other than the Obligors or any of the other Subsidiaries) in connection
with such lease.

SECTION 6.13 Changes in Fiscal Year. The Borrower shall not change the end of
its fiscal year to a date other than December 31.

SECTION 6.14 Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio to be less than 1.50 to 1.0.

SECTION 6.15 Leverage Ratio. The Borrower shall not permit the Leverage Ratio to
be greater than 3.0 to 1.0.

SECTION 6.16 Liquidity. The Borrower shall not permit its Liquidity to be less
than $100,000,000.

 

-63-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default and Remedies

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or other
amount (other than an amount referred to in clause (a) of this Section 7.01)
payable under this Agreement or the other Loan Documents, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or Guarantors in or in connection with this Agreement, any Loan
Document or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect when made or deemed made in
any material respect (provided such materiality qualifier shall not apply in
instances where a specific representation contains a materiality or Material
Adverse Effect qualifier);

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) of this Article) or in any other Loan Document, and such failure
shall continue unremedied for a period of 30 days following the earlier of
(i) the date on which such failure first became known to any officer of the
Borrower or (ii) notice of such failure from the Administrative Agent;

(f) the Borrower or any Guarantor shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity (excluding any regularly scheduled
redemptions under or conversions of any debt instrument in accordance with its
terms) or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of such Material Indebtedness or
any trustee or agent on its or their behalf to cause such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

-64-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or their debts, or
of a substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of any of their assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 7.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Material Subsidiaries or for a substantial part of any of their assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any of its Subsidiaries shall admit in writing its
inability, or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $5,000,000 shall be rendered
against any the Borrower or its Subsidiaries or any combination thereof and the
same shall remain undischarged or unstayed for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any attachment or
levy shall be entered upon any assets of Borrower or such Subsidiary to enforce
any such judgment and such attachment or levy is not released, vacated or fully
bonded within 30 days;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a proceeding shall be commenced by the Borrower or any of its Subsidiaries
seeking to establish the invalidity or unenforceability of any Loan Document
(exclusive of questions of interpretation thereof), or any Obligor shall
repudiate or deny that it has any liability or obligation for the payment of
principal or interest or other obligations purported to be created under any
Loan Document;

(n) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Security Documents)
perfected Lien on any material portion of the Collateral purported to be subject
thereto, securing the obligations purported to be secured thereby, with the
priority required by the Loan Documents, or any Obligor shall so assert in

 

-65-



--------------------------------------------------------------------------------

writing, in each case other than as a result of action or inaction of the
Administrative Agent or any Lender, including without limitation the expiration
of an UCC financing statements or other instruments necessary to perfect the
Administrative Agent’s Lien in the Collateral; or

(o) a Change in Control occurs;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) cease making
any further Loans, (ii) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (iii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event described in clause
(h) or (i) of this Section 7.01, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
notice of acceleration or the intent to accelerate or any other notice of any
kind, all of which are hereby waived by the Borrower, (iv) increase the rate
charged on all Loans to the Default Rate (after the acceleration thereof), and
(v) exercise any or all of the remedies available to it under any of the Loan
Documents, at Law or in equity (including, without limitation, conducting a
foreclosure sale of any of the Collateral).

SECTION 7.02 Cash Collateral. In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, the
Borrower shall pay to the Administrative Agent in such amounts and at such times
as contemplated by Section 2.05(j).

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

 

-66-



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

-67-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the approval of
Borrower, which shall not be unreasonably withheld, conditioned or delayed, and
shall not be required during the existence of an Event of Default, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The Lenders, jointly and severally, shall indemnity the Administrative Agent and
each of its Related Parties (each such Person being called an “Agent
Indemnitee”) against, and hold each Agent Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Agent Indemnitee, incurred by
or asserted against any Agent Indemnitee arising out of, in connection with, or
as a result of any indemnity given by the Administrative Agent in favor of any
individual Lender or any other third party in connection with any account
control agreement or other similar document related to or in connection with
(i) this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or (ii) any actual claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Agent Indemnitee is a party thereto; and
whether or nor caused by the ordinary, sole or contributory negligence of any
Agent Indemnitee; provided, further that such indemnity granted

 

-68-



--------------------------------------------------------------------------------

by the Lenders pursuant to this Article VIII shall not, as to any Agent
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Agent Indemnitee or such Agent Indemnitee’s Related Parties.

ARTICLE IX

Guarantee

SECTION 9.01 The Guarantee. Each Guarantor hereby jointly, severally,
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of the principal of
and interest on each Loan, and the full and punctual payment of all other
Obligations payable by the Borrower or any other Guarantor under the Loan
Documents. Upon failure by the Borrower or any other Guarantor to pay punctually
any such amount, each Guarantor shall forthwith on demand pay the amount not so
paid at the place and in the manner specified in this Agreement or the other
Loan Documents. This Guarantee is a guaranty of payment and not of collection.
The Lenders shall not be required to exhaust any right or remedy or take any
action against the Borrower, the Guarantors or any other Person or any
Collateral. The Guarantor agrees that, as between the Guarantor and the Lenders,
the Obligations may be declared to be due and payable for the purposes of this
Guarantee notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards the Borrower and that in
the event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by each Guarantor for the purposes of this
Guaranty.

SECTION 9.02 Guaranty Unconditional. The obligations of each Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower or any other Guarantor under the Loan
Documents, by operation of law or otherwise;

(b) any modification, amendment or waiver of or supplement to the Loan
Documents;

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower or any other Guarantor
under the Loan Documents;

(d) any change in the corporate existence, structure or ownership of the
Borrower or any other Guarantor, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Borrower, any other Guarantor or their
respective assets or any resulting release or discharge of any obligation of the
Borrower or any other Guarantor contained in the Loan Documents;

 

-69-



--------------------------------------------------------------------------------

(e) the existence of any claim, set-off or other rights which the Guarantor may
have at any time against the Borrower, any other Guarantor, the Administrative
Agent, any Lender or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against the Borrower or
any other Guarantor for any reason of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or any other Guarantor of the principal of or interest on any Loan or any other
amount payable by the Borrower or any other Guarantor under the Loan Documents;
or

(g) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Guarantor’s
obligations hereunder.

Furthermore, notwithstanding that the Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which the Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against the Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders from and after the Petition Date in connection with the Obligations.

SECTION 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans and all other amounts payable by the Obligors under the
Loan Documents shall have been paid in full. If at any time any payment of the
principal of or interest on any Loan or any other amount payable by the Obligors
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of any Obligor or otherwise,
each Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time. The Guarantors jointly and severally agree to indemnify each Lender on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith or willful
misconduct of such Lender.

SECTION 9.04 Waiver by Each Guarantor. Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest, notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article, as well as any requirement that at any time any action be taken
by any Person against the Borrower or any other Guarantor or any other Person.

 

-70-



--------------------------------------------------------------------------------

SECTION 9.05 Subrogation. Each Guarantor shall be subrogated to all rights of
the Lenders, the Administrative Agent and the holders of the Loans against the
Borrower in respect of any amounts paid by such Guarantor pursuant to the
provisions of this Article IX; provided that such Guarantor shall not be
entitled to enforce or to receive any payments arising out of or based upon such
right of subrogation until the principal of and interest on the Loans and all
other sums at any time payable by the Borrower under the Loan Documents shall
have been paid in full. If any amount is paid to any Guarantor on account of
subrogation rights under this Guaranty at any time when all the Obligations have
not been indefeasibly paid in full, the amount shall be held in trust for the
benefit of the Lenders and shall be promptly paid to the Administrative Agent to
be credited and applied to the Obligations, whether matured or unmatured or
absolute or contingent, in accordance with the terms of this Agreement.

SECTION 9.06 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Obligor under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the requisite proportion of the
Lenders specified in Article X of this Agreement.

SECTION 9.07 Limit of Liability. The obligations of each Guarantor hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.

SECTION 9.08 Release upon Sale. Upon any sale of any Guarantor permitted by this
Agreement, such Guarantor (a) be released from its obligations as a Guarantor
hereunder, (b) all Liens securing such Guaranty shall automatically be
terminated and released and (c) the Administrative Agent will, at the expense of
said Guarantor, execute and deliver such documents as are reasonably necessary
to evidence said releases and terminations, following written request from the
Borrower and receipt by the Administrative Agent of a certificate from the
Borrower certifying no Default or Event of Default exists.

SECTION 9.09 Benefit to Guarantor. Each Guarantor acknowledges that the Loans
made to the Borrower may be, in part, re-loaned to, or used for the benefit of,
such Guarantor and its Affiliates, that each Guarantor, because of the
utilization of the proceeds of the Loans, will receive a direct benefit from the
Loans and that, without the Loans, such Guarantor would not be able to continue
its operations and carry on its business as presently conducted.

 

-71-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

  (i) if to the Borrower, to:

FEI Company

5350 NE Dawson Creek Drive

Hillsboro, Oregon 97124

Attention: General Counsel

Facsimile: (503) 726-7509

Telephone: (503) 726-7500

with a copy to WSGR:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: Andrew J. Hirsch

Facsimile: (650) 493-6811

Telephone: (650) 493-9300

 

  (ii) if to a Guarantor, to it in care of the Borrower;

 

  (iii) if to the Administrative Agent, to

JPMorgan Loan Services

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Facsimile: (312) 385-7102

Telephone: (312) 732-2009

with a copy to:

JPMorgan Chase Bank, N.A.

1999 Avenue of the Stars, Suite 2700

Los Angeles, CA 90067

Attention: Clara Sohan

Facsimile: (310) 860-7110

Telephone: (310) 860-7227

 

-72-



--------------------------------------------------------------------------------

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: Thomas J. Perich

Facsimile: (713) 220-4285

Telephone: (713) 220-4268

 

  (iv) if to the Alternative Currency Agent, to

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attention: The Manager

Facsimile: 44 207 777 2360

Telephone: 44 207 777 2434/+207 777 2542

 

  (v) if to the Issuing Lender, to

JPMorgan Loan Services

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Facsimile: (312) 385-7102

Telephone: (312) 732-2009

with a copy to:

JPMorgan Chase Bank, N.A.

1999 Avenue of the Stars, Suite 2700

Los Angeles, CA 90067

Attention: Clara Sohan

Vice President / Senior Underwriter

Facsimile: (310) 860-7110

Telephone: (310) 860-7227

 

  (vi) if to the Swingline Lender, to

JPMorgan Loan Services

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Facsimile: (312) 385-7102

Telephone: (312) 732-2009

 

-73-



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

1999 Avenue of the Stars, Suite 2700

Los Angeles, CA 90067

Attention: Clara Sohan

Vice President / Senior Underwriter

Facsimile: (310) 860-7110

Telephone: (310) 860-7227

 

  (vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Lender or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lender and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower or Guarantors
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent

 

-74-



--------------------------------------------------------------------------------

with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.02(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) release
or contractually subordinate all or a material portion of the Collateral without
the written consent of each Lender, provided, that nothing herein shall prohibit
the Administrative Agent from releasing any Collateral, or require the consent
of the other Lenders for such release, in respect of items sold, leased,
transferred or otherwise disposed of to the extent such transaction is permitted
or not prohibited hereunder, or (vii) release all or substantially all of the
Guarantees (other than in connection with any transactions permitted by this
Agreement) without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Lender or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lender or the Swingline Lender, as the case may be.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel and consultants for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, due diligence undertaken by the Administrative Agent with respect to the
financing contemplated by this Agreement, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Lender
or any Lender, including the fees, charges and disbursements of one primary law
firm as counsel, local counsel as needed and consultants for the Administrative
Agent, the Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement during the existence
of a Default or an Event of Default (whether or not any waiver or forbearance
has been granted in respect thereof), including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

-75-



--------------------------------------------------------------------------------

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING LENDER
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL
BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; AND WHETHER OR NOT CAUSED BY THE ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE OF ANY INDEMNITEE, PROVIDED FURTHER THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR SUCH INDEMNITEES RELATED
PARTIES.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Lender or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Lender or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Lender or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Credit Exposure and unused Commitments at the time.

(d) To the extent permitted by applicable Law, the Borrower and each Guarantor
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

-76-



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable no later than ten
(10) Business Days from demand therefor.

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to an Affiliate of a Lender or if any Event of Default has
occurred and is continuing, any other assignee; and

(B) the Administrative Agent, the Issuing Lender and the Swingline Lender,
provided that no such consent shall be required for an assignment of any
Revolving Loan Commitment to an assignee that is a Lender with a Revolving Loan
Commitment immediately prior to giving effect to such assignment;

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such assignment, the assigning Lender Commitment or Loans shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 has occurred and is continuing;

 

-77-



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $5,000;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Borrowers or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws;

(E) prior to any assignment to an assignee that is not a Lender, the Lender
making such an assignment shall first offer the assignment to the other Lenders
who shall have five (5) Business Days to purchase the assignment on the same
terms as are proposed to such non-Lender assignee; and

(F) notwithstanding the foregoing, any assignee must have the ability to fund
Alternative Currencies with respect to which there are outstanding Loans and all
Alternative Currencies which are described in (a) and (b) of the definition of
Alternative Currency.

Section 10.04(b)(ii)(B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

-78-



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Administrative Agent, the
Issuing Lender or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such participations
must be approved by the Borrower so long as no Default has occurred and is
continuing, such approval not to be unreasonably withheld, (B) such Lender’s
obligations under this Agreement shall remain unchanged, (C) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (D) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a

 

-79-



--------------------------------------------------------------------------------

Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower and each Guarantor herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts and may be delivered in original, electronic or
facsimile form (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

-80-



--------------------------------------------------------------------------------

SECTION 10.08 Right of Setoff. Each Lender and each of its Affiliates is hereby
authorized at any time that an Event of Default shall have occurred and is
continuing and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Guarantor against any and all of the obligations of the Borrower and each
Guarantor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process; Agent
for Service of Process.

(a) This Agreement and the Loan Documents shall be construed in accordance with
and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction provided, to the extent any of the Security Documents
recite that they are governed by the Law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of any Collateral) requires
application of or compliance with the Law of another jurisdiction, such
provisions and concepts shall be controlling.

(b) The Borrower and Guarantors hereby irrevocably and unconditionally submit,
for itself and its property, to the nonexclusive jurisdiction of the District
Courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or Guarantors or
their properties in the courts of any jurisdiction.

(c) The Borrower and Guarantors hereby irrevocably and unconditionally waive, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

-81-



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e) THE BORROWER HEREBY IRREVOCABLY APPOINTS C T CORPORATION (THE “PROCESS
AGENT”) WITH AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, AS ITS AGENT TO RECEIVE ON BEHALF OF IT SERVICE OF COPIES OF THE
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING BY CERTIFIED MAIL A
COPY OF SUCH PROCESS TO THE BORROWER IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, WITH A COPY TO SUCH PERSON AT ITS ADDRESS SPECIFIED
HEREIN AND THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS
AGENT TO RECEIVE SUCH SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF
SERVICE, THE BORROWER ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED MAIL OF
COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED HEREIN. THE BORROWER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or

 

-82-



--------------------------------------------------------------------------------

regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations under the Loan Documents, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Lender or any Lender on a
non-confidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or reimbursement obligation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or reimbursement obligation hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount
shall have been received by such Lender.

SECTION 10.14 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:   FEI COMPANY,   an Oregon corporation   By:  

/s/ RAYMOND A. LINK

  Name:   Raymond A. Link   Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

GUARANTOR:   FEI TECHNOLOGIES INC.,   an Oregon corporation   By:  

/s/ RAYMOND A. LINK

  Name:   Raymond A. Link   Title:   President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK, SWINGLINE LENDER AND LENDER:   JPMORGAN
CHASE BANK, N.A   By  

/s/ ROBERT L. MENDOZA

  Name:   Robert L. Mendoza   Title:   Vice President



--------------------------------------------------------------------------------

ALTERNATIVE CURRENCY AGENT:   J.P. MORGAN EUROPE LIMITED   By  

/s/ KATHRYN JEPSON

  Name:   Kathryn Jepson   Title:   Vice President



--------------------------------------------------------------------------------

SYNDICATION AGENT AND LENDER:   HSBC BANK USA, NATIONAL ASSOCIATION   By  

/s/ MIKE MITCHELL

  Name:   Mike Mitchell   Title:   Vice President – Relationship Manager



--------------------------------------------------------------------------------

DOCUMENTATION AGENT AND LENDER:   U.S. BANK NATIONAL ASSOCIATION   By  

/s/ RICHARD J. AMENY

  Name:   Richard J. Ameny   Title:   Vice President



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A.   By  

/s/ ERIC EIDLER

  Name:   Eric Eidler   Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:   WELLS FARGO HSBC TRADE BANK, NA   By  

/s/ MARCUS R. HALL

  Name:   Marcus R. Hall   Title:   Vice President



--------------------------------------------------------------------------------

LENDER:   ABN AMRO BANK N.V.   By  

/s/ GINA M. BRUSATORI

  Name:   Gina M. Brusatori   Title:   Managing Director   By  

/s/ KATHRYN M. SCHUTZ

  Name:   Kathryn M. Schutz   Title:   Assistant Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lenders

   Commitment

JPMorgan Chase Bank, N.A. *

   $ 25,000,000

HSBC Bank USA, National Association *

   $ 20,000,000

Bank of America, N.A. **

   $ 20,000,000

U.S. Bank National Association *

   $ 15,000,000

Wells Fargo HSBC Trade Bank, NA *

   $ 10,000,000

ABN AMRO Bank N.V.

   $ 10,000,000

TOTAL

   $ 100,000,000

 

* Commitment includes Dollars and any Alternative Currency.

** Commitment includes Dollars and Euros.



--------------------------------------------------------------------------------

EXHIBIT 1.1A

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement dated as of June     , 2008 (as
amended and in effect on the date hereof, the “Credit Agreement”), among FEI
Company, the Guarantors named therein, the Lenders named therein, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders and J.P. Morgan Europe
Limited, as Alternative Currency Agent for the Lenders. Capitalized terms
defined in the Credit Agreement are used herein with the same meanings.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth on
the reverse hereof, the interests set forth on the reverse hereof (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the reverse hereof in
the Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit, LC Disbursements and Swingline Loans held
by the Assignor on the Assignment Date, but excluding accrued interest and fees
to and excluding the Assignment Date. The Assignee hereby acknowledges receipt
of a copy of the Credit Agreement. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.16(e) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 10.04(b) of the Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment (“Assignment Date”):

 

Credit Agreement

Exhibit 1.1A-1



--------------------------------------------------------------------------------

Facility

   Principal Amount Assigned    Percentage Assigned of
Commitment (set forth, to at
least 8 decimals, as a
percentage of the aggregate
Commitments of all Lenders)

Commitment Assigned:

   $      %

Revolving Loans:

     

The terms set forth in this Assignment and Assumption are hereby agreed to by:

 

                                                                             ,
as Assignor By:  

 

Name:  

 

Title:  

 

                                                                             ,
as Assignee By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 1.1A-2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:1

 

FEI Company    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

1

Consents to be included to the extent required by Section 10.04(b) of the Credit
Agreement.

 

Credit Agreement

Exhibit 1.1A-3



--------------------------------------------------------------------------------

EXHIBIT 1.1B

ADDENDUM AND JOINDER TO

CREDIT AGREEMENT AND SECURITY AGREEMENT

THIS ADDENDUM AND JOINDER TO CREDIT AGREEMENT AND SECURITY AGREEMENT (this
“Addendum”) dated as of                     , 20    , is among
                        , a                          (the “New Subsidiary”) and
FEI Company, an Oregon corporation (the “Borrower”) in favor of the Lenders (as
defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders, the
Administrative Agent and J.P. Morgan Europe Limited, as Alternative Currency
Agent for the Lenders (collectively, the “Original Parties”) are parties to that
certain Credit Agreement dated June     , 2008 (as the same has been or may be
amended, modified or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrower and the Guarantors are parties to that certain Security
and Pledge Agreement, of even date with the Credit Agreement (the “Security
Agreement”);

WHEREAS, the New Subsidiary is required to execute this Addendum pursuant to
Section 5.09 of the Credit Agreement; and

WHEREAS, the New Subsidiary desires to become a party to the Credit Agreement as
a “Guarantor” and the Security Agreement as a “Debtor” and to receive all of the
benefits of and to become subject to the obligations thereof as a Guarantor and
Debtor, respectively;

NOW THEREFORE, in consideration of the benefits to be derived by the New
Subsidiary under the Credit Agreement as a Guarantor and for Ten Dollars
($10.00) and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the above-named parties agree as follows:

 

1. Terms. Capitalized terms used in the opening paragraph, the recitals and
otherwise herein and not defined have the same meaning assigned to such terms in
the Credit Agreement.

 

2.

Joinder to and Ratification of Credit Agreement and Security Agreement. By
executing and delivering this Addendum, the New Subsidiary hereby (i) becomes a
party to the Credit Agreement as a Guarantor and the Security Agreement as a
Debtor as if the New Subsidiary had originally signed such Credit Agreement and
Security Agreement and (ii) expressly assumes all obligations and liabilities of
a Guarantor or Debtor thereunder, as applicable. The New Subsidiary hereby makes
as of the date hereof each of the representations and warranties made by the
Guarantors in the Credit Agreement and the Debtors in the Security Agreement.
After giving effect to this Addendum all of the obligations of the Borrower and
the Guarantors contained in the Credit Agreement and Security Agreement and all
of the rights, privileges and interests of the Lenders arising therefrom are
hereby agreed to, ratified, renewed, confirmed and brought forward in all
respects and the Security Agreement shall serve as

 

Credit Agreement

Exhibit 1.1B -1



--------------------------------------------------------------------------------

 

security for the obligations of each New Subsidiary contained in the Credit
Agreement. All of the terms and conditions of the Security Agreement are hereby
incorporated herein by reference and are hereby deemed restated in their
entirety for the benefit of the Administrative Agent and the Lenders.

 

3. Security Interest. As security for the Obligations defined in the Credit
Agreement, the New Subsidiary hereby grants to the Administrative Agent, for the
benefit of the Lenders, to the maximum extent allowed by applicable law, a lien
and security interest on all of the assets of the New Subsidiary described as
Collateral in the Security Agreement, whether now held or hereafter acquired, of
any kind, pursuant to, and in accordance with the terms of the Security
Agreement.

 

4. Authorization to Take Further Action. The New Subsidiary hereby authorizes
the Administrative Agent to file such financing statements and any amendments
and extensions thereof as may be necessary or desirable in order to perfect the
Liens under the Security Agreement or any modification, extension or
ratification thereof.

 

5. Reliance. All parties hereto acknowledge that the Administrative Agent and
the Lenders are relying on this Addendum, the accuracy of the statements herein
contained and the performance of the conditions placed upon the New Subsidiary
hereunder, and that, but for the execution of this Addendum by said parties, the
Administrative Agent and the Lenders would not allow said New Subsidiary to
become party to the Credit Agreement. The New Subsidiary shall execute such
further documents and undertake any such measure as may be necessary to effect
and carry out the terms of this Addendum and the implementation thereof.

 

6. Warranties. The New Subsidiary (a) represents and warrants that it is legally
authorized to enter into this Addendum, (b) confirms that it has received copies
of the Credit Agreement and the Security Agreement and all related documents,
and that on the basis of its review and analysis of this information has decided
to enter into this Addendum, (c) confirms that it is a Subsidiary of the
Borrower that it is required to enter into this Addendum pursuant to
Section 5.09 of the Credit Agreement, (d) hereby adopts all of the covenants,
representations and warranties applicable to it as set forth in the Credit
Agreement and the Security Agreement as fully and with the same force and effect
as though each such representation and warranty were set forth in its entirety
in the Addendum, (e) confirms and agrees that it shall perform each and every
covenant applicable to it as a Guarantor or Debtor as provided in the Credit
Agreement or Security Agreement, respectively, and that it will at all times be
in compliance with the terms of the Credit Agreement and the Security Agreement
and all of the obligations and covenants set forth therein to the same extent as
though each and every such agreement and covenant were set forth in their
entirety in this Addendum, and (f) agrees to also execute and deliver such other
documents as may be required by the Administrative Agent in connection herewith.

 

7.

Updated Information. Concurrently with this Addendum, the New Subsidiary is
delivering a completed New Subsidiary Information List, attached as Attachment A
hereto. Borrower and the New Subsidiary acknowledge and agree that Schedules

 

Credit Agreement

Exhibit 1.1B -2



--------------------------------------------------------------------------------

 

1.01A, 3.01, 3.03, 3.05, 3.06, 3.07, 3.08, 3.09, 3.10, 3.12 and 6.09 and Annexes
1 through 15, inclusive, of the Disclosure Letter, as updated by the information
contained in Attachment A hereto, are true and correct representations of the
information described and referenced in the corresponding sections of the Credit
Agreement and Security Agreement, as applicable, after giving effect to this
Addendum.

 

8. Choice of Law. This Addendum shall be governed by and construed under the
laws of the State of New York.

 

9. Ratification; Conflicts. Any and all conflicts or inconsistencies between the
terms and provisions of this Addendum and the Credit Agreement shall be governed
and controlled by the terms and provisions of this Addendum. Except as modified
hereby, the Credit Agreement and the Security Agreement remain in full force and
effect according to their terms.

 

10. Effectiveness. Upon execution of this Addendum by the New Subsidiary, this
Addendum shall become immediately effective and enforceable as to the New
Subsidiary and all of the Original Parties.

[Signatures on following pages]

 

Credit Agreement

Exhibit 1.1B -3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement and agreed to the
provisions contained herein effective as of                         , 20    .

 

NEW SUBSIDIARY:

                                                                               
      ,

a                                              

By:  

 

Name:  

 

Title:  

 

BORROWER:

FEI COMPANY,

an Oregon corporation

By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 1.1B -4



--------------------------------------------------------------------------------

ATTACHMENT A

ADDITIONAL INFORMATION REGARDING THE NEW SUBSIDIARY

 

1. The following Schedules as described in the Credit Agreement:

 

Schedule 1.01A    Immaterial Subsidiaries    Schedule 3.01    Organization   
Schedule 3.03    No Violations    Schedule 3.05    No Undisclosed Liabilities   
Schedule 3.06    Litigation    Schedule 3.07    Compliance with Law    Schedule
3.08    Compliance with Agreements    Schedule 3.09    Properties    Schedule
3.10    Intellectual Property    Schedule 3.12    Environmental Compliance   
Schedule 6.09    Restrictive Agreements   

 

2. The following Annexes as described in the Security Agreement:

 

Annex 1    Intellectual Property Licenses    Annex 2    Patent Collateral   
Annex 3    Securities Collateral    Annex 4    Trademark Collateral    Annex 5
   Filing Offices    Annex 6    Debtor Information    Annex 7    Previous Names
and Transactions    Annex 8    Offices and Locations of Records    Annex 9   
Locations of Inventory and Equipment Annex 10    Deposit Accounts    Annex 11   
Securities Accounts and Commodity Accounts Annex 12    Instruments and Tangible
Chattel Paper Annex 13    Electronic Chattel Paper    Annex 14    Letters of
Credit    Annex 15    Commercial Tort Claims   

 

Credit Agreement

Exhibit 1.1B -5



--------------------------------------------------------------------------------

Entity Documents

Provide a copy of all that apply:

 

Corporation:    Filed Articles of Incorporation/Amendments and
Bylaws/Resolutions with Incumbency Certificate Partnership:    Partnership
Agreement and filed/recorded Certificate of Partnership
Limited Liability Company (LLC):    Article of Organization and Operating
Agreement/Member or Manager Consent with Incumbency Certificate
Limited Liability Partnership (LLP):    Certificate of registered partnership
and partnership agreement Fictitious Name Filing:    Trade Name-Entities doing
business under fictitious name; if applicable

 

Credit Agreement

Exhibit 1.1B -6



--------------------------------------------------------------------------------

EXHIBIT 1.1C

SECURITY AGREEMENT

 

Credit Agreement

Exhibit 1.1C-1



--------------------------------------------------------------------------------

EXHIBIT 1.1D

FORM OF

COMMITMENT INCREASE AGREEMENT

This Commitment Increase Agreement dated as of                     ,         
(this “Agreement”) is by and among FEI Company, an Oregon corporation
(“Borrower”), the Guarantors party to the Credit Agreement (as hereinafter
defined),                                      (“Increasing Lender”) and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement dated as of June     , 2008
(as the same may be amended or otherwise modified from time to time, the “Credit
Agreement”) among Borrower, the Guarantors, the Lenders party thereto, the
Administrative Agent and J.P. Morgan Europe Limited, as Alternative Currency
Agent for the Lenders. Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned thereto in the Credit Agreement.

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Commitments under the Credit Agreement by agreeing
with a Lender to increase that Lender’s Commitment; and

WHEREAS, Borrower has given notice to the Administrative Agent of its intention
to increase the total Commitments pursuant to such Section 2.19 by increasing
the Commitment of the Increasing Lender from $             to $            .

NOW, THEREFORE, the parties hereto agree as follows:

1. Increase of Commitment. Pursuant to Section 2.19 of the Credit Agreement, the
Commitment of the Increasing Lender is hereby increased from
$                                 to $                                .

2. Consent. The Administrative Agent hereby consents to the increase in the
Commitment of the Increasing Lender effectuated hereby.

3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

4. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

5. Increasing Lender Credit Decision. The Increasing Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in Section 5.01
of the Credit Agreement and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and to agree to the various matters set forth herein. The Increasing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

 

Credit Agreement

Exhibit 1.1D-1



--------------------------------------------------------------------------------

6. Representation and Warranties of Borrower. The Company represents and
warrants as follows:

(a) The execution, delivery and performance by Borrower of this Agreement are
within Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) Borrower’s articles of incorporation
or bylaws or (ii) any material indenture, loan agreement or other similar
agreement or instrument binding on the Borrower.

(b) No authorization, consent or approval by any governmental body or agency is
required for the valid execution, delivery and performance by Borrower of this
Agreement.

(c) This Agreement constitutes a valid and binding agreement of Borrower
enforceable against Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
equitable principles of general applicability.

(d) The aggregate amount of the Commitments under the Credit Agreement,
including any increases pursuant to Section 2.19 thereof, does not exceed
$150,000,000.

(e) No event has occurred and is continuing which constitutes an Event of
Default.

(f) All conditions precedent to the increase of the Commitments contained in the
Credit Agreement, including, without limitation, Section 2.19 thereof, have been
satisfied as of the date hereof.

7. Representations and Warranties of Guarantors. Each Guarantor represents and
warrants as follows:

 

  (a) The execution, delivery and performance by it of this Agreement are within
its corporate or organizational powers, have been duly authorized by all
necessary corporate or organizational action and do not contravene (i) its
articles of incorporation or bylaws or certificate of formation or operating
agreement, as applicable, or (ii) any material indenture, loan agreement or
other similar agreement or instrument binding on such Guarantor.

 

  (b) No authorization, consent or approval of any governmental body or agency
is required for the valid execution, delivery and performance by it of this
Agreement.

 

Credit Agreement

Exhibit 1.1D-2



--------------------------------------------------------------------------------

  (c) This Agreement constitutes its valid and binding agreement, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability.

 

  (d) No event has occurred and is continuing which constitutes an Event of
Default.

8. Expenses. Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Agreement, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto.

9. Effectiveness. When, and only when, the Administrative Agent shall have
received counterparts of, or telecopied signature pages of, this Agreement
executed by Borrower, Guarantors, the Administrative Agent and the Increasing
Lender, this Agreement shall become effective as of the date first written
above.

 

Credit Agreement

Exhibit 1.1D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: FEI COMPANY By:  

 

Name:  

 

Title:  

 

GUARANTORS: By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

INCREASING LENDER: By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 1.1D-4



--------------------------------------------------------------------------------

EXHIBIT 1.1E

FORM OF

NEW LENDER AGREEMENT

Reference is made to the Credit Agreement dated as of June     , 2008 (as
amended and in effect on the date hereof, the “Credit Agreement”), among FEI
Company, the Guarantors named therein, the Lenders named therein, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders and J.P. Morgan Europe
Limited, as Alternative Currency Agent for the Lenders. Capitalized terms
defined in the Credit Agreement are used herein with the same meanings.

                                              (the “New Lender”) agrees as
follows:

1. The New Lender hereby (a) represents and warrants that it is legally
authorized to enter into this New Lender Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with the copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Lender Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (d) confirms that it is a New
Lender under the Credit Agreement, as defined therein; (e) appoints and
authorizes the Administrative Agent to take such action as an agent on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (f) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; (g) agrees that it
will keep confidential all information with respect to the Borrower furnished to
it by the Borrower or the other Lenders (other than information generally
available to the public or otherwise available to the New Lender on a
non-confidential basis); and (h) confirms that it has delivered a completed
Commitment Increase Agreement to the Administrative Agent.

2. The effective date for this New Lender Agreement shall be
                        , 20     (the “New Lender Agreement Date”). As of the
New Lender Agreement Date, the New Lender’s Commitment is
$                        . Upon its execution, this New Lender Agreement will be
delivered to the Administrative Agent for its acceptance and listing in the
Register by the Administrative Agent.

3. Upon such acceptance and listing in the Register, from and after the New
Lender Agreement Date, the New Lender shall become a Lender for all purposes and
to the same extent as if originally a party to the Credit Agreement and shall be
bound by and entitled to the benefits of the Credit Agreement.

4. Upon such acceptance and recording, from and after the New Lender Agreement
Date, the Administrative Agent shall make all payments in respect of the
interest accepted hereby (including payments of principal, interest, fees and
other amounts) to the New Lender.

 

Credit Agreement

Exhibit 1.1E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEW LENDER: By:  

 

Name:  

 

Title:  

 

 

 

AGREED AND ACCEPTED as of the                      day of                     ,
20     BORROWER: FEI COMPANY By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 1.1E-2



--------------------------------------------------------------------------------

EXHIBIT 1.1F

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Alternative Currency Agent shall calculate, as a percentage rate, a rate
(the “Additional Cost Rate”) for each Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by the Alternative Currency
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant
Alternative Currency Loan) and will be expressed as a percentage rate per annum.
The Alternative Currency Agent will, at the request of the Borrower or any
Lender, deliver to the Borrower or such Lender as the case may be, a statement
setting forth the calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Lender lending from a facility office in a
Participating Member State will be the percentage notified by that Lender to the
Alternative Currency Agent. This percentage will be certified by that Lender in
its notice to the Alternative Currency Agent to be its reasonable determination
of the cost (expressed as a percentage of that Lender’s participation in all
Alternative Currency Loans made from that facility office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that facility office.

 

4. The Additional Cost Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by the Alternative Currency Agent as follows:

in relation to a Loan in any Alternative Currency (other than pounds sterling)

 

LOGO [g24640image001.jpg]   per cent. per annum.

Where:

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Alternative Currency Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the Alternative
Currency Agent pursuant to paragraph 6 below and expressed in pounds per
£1,000,000.

 

5. For the purposes of this Exhibit:

 

  (a) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

Credit Agreement

Exhibit 1.1F-1



--------------------------------------------------------------------------------

  (b) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (c) “Reference Bank” means the Alternative Currency Agent or any other bank or
financial institution appointed as such by the Alternative Currency Agent under
this Agreement in consultation with the Borrower; and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. If requested by the Alternative Currency Agent, the Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Alternative Currency Agent, the rate of charge payable by the
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by the Reference Bank as being the average of the
Fee Tariffs applicable to the Reference Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of the Reference Bank.

 

7. Each Lender shall supply any information required by the Alternative Currency
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its facility office; and

 

  (b) any other information that the Alternative Currency Agent may reasonably
require for such purpose.

 

8. Each Lender shall promptly notify the Alternative Currency Agent of any
change to the information provided by it pursuant to this paragraph.

 

9. The rates of charge of the Reference Bank for the purpose of E above shall be
determined by the Alternative Currency Agent based upon the information supplied
to it pursuant to paragraphs 6 and 7 above and on the assumption that, unless a
Lender notifies the Alternative Currency Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a facility office in
the same jurisdiction as its facility office.

 

10. The Alternative Currency Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or the Reference Bank pursuant to paragraphs 3, 6 and 7 above is true and
correct in all respects.

 

Credit Agreement

Exhibit 1.1F-2



--------------------------------------------------------------------------------

11. The Alternative Currency Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 6 and 7 above.

 

12. Any determination by the Alternative Currency Agent pursuant to this Exhibit
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.

 

13. The Alternative Currency Agent may from time to time, after consultation
with the Borrower and the Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Exhibit in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Credit Agreement

Exhibit 1.1F-3



--------------------------------------------------------------------------------

EXHIBIT 2.03

FORM OF BORROWING REQUEST

[Administrative Agent in the case of a Eurodollar or ABR Borrowing]

 

JPMorgan Chase Bank, N.A.        

 

       

 

       

 

        Attention:  

 

        Telecopy:  

 

       

[Alternative Currency Agent in the case of an Alternative Currency Borrowing]

 

J.P. Morgan Europe Limited

       

 

       

 

       

 

        Attention:  

 

        Telecopy:  

 

       

 

  Re: Credit Agreement dated as of June     , 2008, by and among FEI Company
(“Borrower”), the Guarantors party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and J.P. Morgan Europe Limited, as
Alternative Currency Agent for the Lenders

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated below:

 

(a)    Amount of Borrowing:                          (b)    Requested date of
Borrowing:                                      (c)    Type of Borrowing:   
                 ABR Borrowing;                     Eurodollar Borrowing; or   
                 Alternative Currency Borrowing. (d)    Requested currency for
Alternative Currency Borrowing:                             

 

Credit Agreement

Exhibit 2.03-1



--------------------------------------------------------------------------------

(e)    Requested Interest Period for Eurodollar Borrowing or Alternative
Currency Borrowing:                          (f)    Location and number of
account to which funds are to be disbursed:

  

 

           

 

        

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower. The Borrower represents and warrants that (i) the
Borrower is entitled to receive the requested Borrowing under the terms and
conditions of the Credit Agreement and that no Default or Event of Default shall
exist or will occur as a result of the making of such requested Borrowing; and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date of the Borrowing requested hereby, after giving effect
to such Borrowing; provided, that to the extent such representations and
warranties were made as of a specific date, the same are true and correct in all
material respects as of such specific date.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours, FEI COMPANY By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 2.03-2



--------------------------------------------------------------------------------

EXHIBIT 2.07

FORM OF INTEREST ELECTION REQUEST

[Administrative Agent in the case of a Eurodollar or ABR Borrowing]

 

JPMorgan Chase Bank, N.A.        

 

       

 

       

 

        Attention:  

 

        Telecopy:  

 

       

[Alternative Currency Agent in the case of an Alternative Currency Borrowing]

 

J.P. Morgan Europe Limited        

 

       

 

       

 

        Attention:  

 

        Telecopy:  

 

       

 

  Re: Credit Agreement dated as of June     , 2008, by and among FEI Company
(“Borrower”), the Guarantors party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and J.P. Morgan Europe Limited, as
Alternative Currency Agent for the Lenders

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated below:

SECTION 10.15 The Borrowing to which this Interest Election Request applies is
as follows:

 

(a)   Date of Borrowing:                                                   (b)  
Type of Borrowing:                                                  (c)  
Interest Period:                                                         (d)  
Aggregate amount to be [converted] [continued]:
                                                     

SECTION 10.16 The effective date of the election made pursuant to this Interest
Election Request is                             .

 

Credit Agreement

Exhibit 2.07-1



--------------------------------------------------------------------------------

SECTION 10.17 The Borrowing resulting from this Interest Election Request shall
be a                          Borrowing. The Alternative Currency of the
resulting Borrowing shall be                         .

SECTION 10.18 The Interest Period applicable to the resulting Borrowing is
                            .

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower. The Borrower represents and warrants that (i) the
Borrower is entitled to receive the requested Borrowing under the terms and
conditions of the Credit Agreement and that no Default or Event of Default shall
exist or will occur as a result of the making of such requested Borrowing; and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date of the Borrowing requested hereby, after giving effect
to such Borrowing; provided, that to the extent such representations and
warranties were made as of a specific date, the same are true and correct in all
material respects as of such specific date.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours, FEI COMPANY By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 2.07-2



--------------------------------------------------------------------------------

EXHIBIT 5.01(c)

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that [s]he is a Financial Officer of FEI
Company, an Oregon corporation (the “Borrower”) and that as such he is
authorized to execute this certificate on behalf of the Borrower. With reference
to the Credit Agreement dated June     , 2008 (together with all amendments or
supplements thereto being the “Credit Agreement”), among the Borrower, the
Guarantors party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders and J.P. Morgan Europe Limited, as
Alternative Currency Agent for the Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified):

 

  (a) Since the later of the last date of the Credit Agreement or the most
recent Compliance Certificate, no change has occurred either in any case or in
the aggregate, in the business, financial condition or results of operations, of
the Borrower or any of its Subsidiaries which would have a Material Adverse
Effect, except as set forth in any notice delivered by the Borrower pursuant to
Section 5.02 of the Credit Agreement.

 

  (b) The Borrower hereby certifies that no Default has occurred or is
continuing, or if a Default has occurred, the details thereof and any action
taken or proposed to be taken with respect thereto are specified on Exhibit A
attached hereto.

 

  (c) There have been no changes in GAAP or the application thereof since the
date of the last audited financial statements delivered pursuant to
Section 5.01(a) of the Credit Agreement, or if any such change has occurred, the
effect such change would have on the financial statements accompanying this
certificate is set forth on Exhibit A attached hereto.

 

  (d) Calculations for all financial covenants are set forth in the worksheet
attached hereto as Exhibit B.

 

Credit Agreement

Exhibit 2.07-1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this          day of
                                    .

 

BORROWER: FEI COMPANY By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 2.07-2



--------------------------------------------------------------------------------

EXHIBIT A

DEFAULTS; CHANGES IN GAAP

 

Credit Agreement

Exhibit 2.07-3



--------------------------------------------------------------------------------

EXHIBIT B

FINANCIAL COVENANT CALCULATION WORKSHEET

($ in 000’s)

 

     Pro Forma
Calculation    Covenant
Requirement

Interest Coverage Ratio

   x    >1.50 to 1.0

Leverage Ratio

   x    <3.0 to 1.0

Liquidity

   x    >$100,000,000

Interest Coverage Ratio: calculated as of the fiscal quarter ended
                        , 20    

     

(i)     Consolidated EBITDA for the four quarter period then ended

     

to

     

(ii)    actual cash interest paid during such period.

     

Leverage Ratio: calculated as of the fiscal quarter ended
                        , 20    

     

(i)     the sum of:

     

(a) total Funded Indebtedness minus

     

(b) cash plus those Investments described on Schedule 1.01B to the Disclosure
Letter, as amended from time to time with the consent of the Administrative
Agent as provided in the Credit Agreement, in excess of $100,000,000

     

to

     

(ii)    Consolidated Pro Forma EBITDA for the four quarter period then ended.

     

Liquidity:

     

the sum of:

     

(i)     cash,

     

(ii)    those Investments described on Schedule 1.01B to the Disclosure Letter,
as amended from time to time with the consent of the Administrative Agent as
provided in the Credit Agreement, and

     

(iii)  total unused Commitments.

     

 

Credit Agreement

Exhibit 2.07-4